EXHIBIT 10.1

 

 

Published CUSIP Number:                              

 

FIVE-YEAR SENIOR CREDIT AGREEMENT

 

dated as of

 

June 24, 2011

 

among

 

TYCO ELECTRONICS GROUP S.A.,
as Borrower

 

TE CONNECTIVITY LTD.,
as Guarantor

 

The Lenders Party Hereto,

 

DEUTSCHE BANK AG NEW YORK BRANCH
as Administrative Agent,

 

BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A.,

 

as Co-Syndication Agents

 

and

 

BNP PARIBAS and CITIBANK, N.A.,

 

as Co-Documentation Agents

 

 

 

DEUTSCHE
BANK
SECURITIES
INC.,

 

MERRILL LYNCH,
PIERCE, FENNER &
SMITH
INCORPORATED,

 

BNP PARIBAS
SECURITIES
CORP.,

 

CITIGROUP
GLOBAL
MARKETS
INC., and

 

J.P. MORGAN
SECURITIES
LLC,

 

 

 

 

 

 

 

 

 

as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I Definitions

1

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

16

Section 1.03

Terms Generally

16

Section 1.04

Accounting Terms; GAAP

17

 

 

 

ARTICLE II The Credits

17

Section 2.01

Commitments

17

Section 2.02

Loans and Borrowings

17

Section 2.03

Requests for Borrowings

18

Section 2.04

[Intentionally Omitted]

19

Section 2.05

Funding of Borrowings

19

Section 2.06

Interest Elections

20

Section 2.07

Termination and Reduction of Commitments

21

Section 2.08

Repayment of Loans; Evidence of Debt

21

Section 2.09

Prepayment of Loans

22

Section 2.10

Fees

23

Section 2.11

Interest

23

Section 2.12

Calculation of Interest and Fees

24

Section 2.13

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

24

Section 2.14

Commitment Extensions

26

Section 2.15

Defaulting Lender Waterfall and Cure

27

 

 

 

ARTICLE III Representations and Warranties

28

Section 3.01

Organization; Powers

28

Section 3.02

Authorization; Enforceability

28

Section 3.03

Governmental Approvals; No Conflicts

28

Section 3.04

Financial Condition; No Material Adverse Effect

28

Section 3.05

Litigation and Environmental Matters

29

Section 3.06

Investment Company Status

29

Section 3.07

Taxes

29

Section 3.08

ERISA

29

Section 3.09

Disclosure

30

Section 3.10

Subsidiaries

30

Section 3.11

Margin Regulations

30

 

 

 

ARTICLE IV Conditions

30

Section 4.01

Effective Date

30

Section 4.02

Each Borrowing

32

 

 

 

ARTICLE V Covenants

32

Section 5.01

Financial Statements and Other Information

32

Section 5.02

Existence; Conduct of Business

33

 

i

--------------------------------------------------------------------------------


 

Section 5.03

Maintenance of Properties; Insurance

34

Section 5.04

Books and Records; Inspection Rights

34

Section 5.05

Compliance with Laws

34

Section 5.06

Use of Proceeds

35

Section 5.07

Liens

35

Section 5.08

Fundamental Changes

36

Section 5.09

Financial Covenant

37

Section 5.10

Limitation on Restrictions on Subsidiary Dividends and Other Distributions

37

Section 5.11

Transactions with Affiliates

39

Section 5.12

Subsidiary Guarantors

40

Section 5.13

Subsidiary Debt

40

 

 

 

ARTICLE VI Events of Default

40

 

 

ARTICLE VII The Administrative Agent

43

 

 

ARTICLE VIII Guarantee

46

Section 8.01

The Guarantee

46

Section 8.02

Guarantee Unconditional

46

Section 8.03

Discharge Only upon Payment in Full; Reimbursement in Certain Circumstances

47

Section 8.04

Waiver by the Guarantor

47

Section 8.05

Subrogation

47

Section 8.06

Stay of Acceleration

47

Section 8.07

Payments

47

 

 

 

ARTICLE IX Yield Protection, Illegality and Taxes

47

Section 9.01

Alternate Rate of Interest

47

Section 9.02

Illegality

48

Section 9.03

Increased Costs

48

Section 9.04

Break Funding Payments

49

Section 9.05

Taxes

50

Section 9.06

Matters Applicable to all Requests for Compensation

51

Section 9.07

Mitigation Obligations

51

 

 

 

ARTICLE X Miscellaneous

52

Section 10.01

Notices

52

Section 10.02

Waivers; Amendments

53

Section 10.03

Expenses; Indemnity; Damage Waiver

54

Section 10.04

Successors and Assigns

56

Section 10.05

Survival

61

Section 10.06

Counterparts; Integration; Effectiveness

61

Section 10.07

Severability

61

Section 10.08

Right of Setoff

62

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

62

Section 10.10

Waiver of Jury Trial

63

 

ii

--------------------------------------------------------------------------------


 

Section 10.11

Waiver of Immunities

63

Section 10.12

Judgment Currency

64

Section 10.13

Headings

64

Section 10.14

Confidentiality

64

Section 10.15

Electronic Communications

65

Section 10.16

USA PATRIOT Act Notice

67

Section 10.17

Interest Rate Limitation

67

Section 10.18

No Fiduciary Duty

67

 

SCHEDULES:

 

Schedule 1.01 – Pricing Grid

 

Schedule 2.01 – Commitments

 

Schedule 10.01 – Administrative Agent’s Office; Lender Notice Addresses

 

EXHIBITS:

 

Exhibit A - Form of Note

 

Exhibit B - Form of Assignment and Assumption

 

Exhibit C-1 - Form of opinion of general counsel of Guarantor

 

Exhibit C-2 - Form of opinion of special Luxembourg counsel

 

Exhibit C-3 - Form of opinion of special Switzerland counsel

 

Exhibit C-4 - Form of opinion of special New York counsel

 

Exhibit D - Form of Subsidiary Guaranty

 

Exhibit E - Form of Solvency Certificate

 

iii

--------------------------------------------------------------------------------


 

FIVE-YEAR SENIOR CREDIT AGREEMENT (this “Agreement”), dated as of June 24, 2011
(the “Closing Date”), among TYCO ELECTRONICS GROUP S.A., a Luxembourg company
(the “Borrower”), TE CONNECTIVITY LTD., a Switzerland company (the “Guarantor”),
the LENDERS party hereto, DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., and
J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners (in
such capacity, each a “Joint Lead Arranger”), BANK OF AMERICA, N.A. and JPMORGAN
CHASE BANK, N.A., as Co-Syndication Agents, and BNP PARIBAS and CITIBANK, N.A.,
as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01                            Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate per annum equal to
the Alternate Base Rate.

 

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent for the Lenders under this Agreement and the other Loan
Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 10.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, the term “control” (including the terms
“controlling” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a Eurodollar
Borrowing with a one-month interest period commencing on such day plus 1.00%.
For purposes of this definition, the LIBO Rate shall be determined using the
LIBO Rate as otherwise determined by the Administrative Agent in

 

--------------------------------------------------------------------------------


 

accordance with the definition of LIBO Rate, it being understood that (x) if a
given day is a Business Day, such determination shall be made on such day based
on the BBA LIBOR (as defined in the definition of “LIBO Rate”) announced on such
day for dollar deposits with a one-month maturity or (y) if a given day is not a
Business Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Alternate Base Rate due to a
change in the Base Rate, the Federal Funds Effective Rate or such LIBO Rate
shall be effective from and including the effective date of such change in the
Base Rate, the Federal Funds Effective Rate or such LIBO Rate, respectively.

 

“Applicable Margin” means, with respect to (x) any Eurodollar Loan, the rate per
annum set forth on the Pricing Grid set forth on Schedule 1.01 hereto, opposite
the reference to the applicable Index Debt Rating under the heading “Applicable
Margin for Eurodollar Loans” and (y) any ABR Loan, the rate per annum set forth
on the Pricing Grid set forth on Schedule 1.01 hereto, opposite the reference to
the applicable Index Debt Rating under the heading “Applicable Margin for
Eurodollar Loans” less 100 basis points; any change in the Applicable Margin
resulting from an Index Debt Rating Change shall be determined in accordance
with Schedule 1.01 and shall be effective on the date of such Index Debt Rating
Change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s then applicable Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the outstanding principal amounts of the Loans made by the
respective Lenders.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Arranger” means each of Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas Securities Corp., Citigroup Global
Markets Inc., and J.P. Morgan Securities LLC, in its respective capacity as
Joint Lead Arranger, hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base Rate” means the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its base rate or prime rate in effect at its
principal office in New York City.  The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

2

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 9.03(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder at
such time, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.  The amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$1,500,000,000.

 

“Communications” has the meaning assigned to such term in Section 10.15.

 

“Compensation Period” has the meaning assigned to such term in Section 2.05(b).

 

3

--------------------------------------------------------------------------------


 

“Consenting Lender” has the meaning assigned to such term in Section 2.14.

 

“Consolidated” refers to the consolidation of accounts of the Guarantor and its
consolidated Subsidiaries in accordance with GAAP (or if the Guarantor has
adopted IFRS for SEC reporting purposes, then in accordance with IFRS).

 

“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense, (d) the amount, if any, by
which net periodic costs for defined benefit pension plans and post-retirement
benefit plans exceeds minimum required cash contributions, (e) any extraordinary
expenses or losses, (f) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (g) any losses on the
retirement of debt identified in the Consolidated statements of cash flows and
(h) any other nonrecurring or non-cash charges (including charges incurred with
respect to the Transactions), and minus, to the extent included in calculating
such Consolidated Net Income for such period, the sum of (a) any extraordinary
income or gains, (b) gains on the sales of assets outside of the ordinary course
of business and gains from discontinued operations, (c) any gains on the
retirement of debt identified in the Consolidated statements of cash flows and
(d) any other nonrecurring or non-cash income, all as determined on a
Consolidated basis.  If during such period the Guarantor or any Subsidiary shall
have made an acquisition, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such acquisition occurred
on the first day of such period.

 

“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Guarantor and its
Consolidated Subsidiaries for such period plus (b) if a Permitted Securitization
Transaction outstanding during such period is accounted for as a sale of
accounts receivable, chattel paper, general intangibles or the like under GAAP,
the additional consolidated interest expense that would have accrued during such
period had such Permitted Securitization Transaction been accounted for as a
borrowing during such period, determined on a Consolidated basis.

 

“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Guarantor for such period; provided that, losses from the TSA
shall be added back to Consolidated Net Income, and income from the TSA shall be
deducted from Consolidated Net Income.

 

“Consolidated Tangible Assets” means, at any time, the ‘Total Assets’ less
‘Intangible assets, net’, appearing on the Consolidated balance sheet of the
Guarantor as of the end of the most recently concluded fiscal quarter of the
Guarantor.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Guarantor determined on a Consolidated basis, as of such
date; provided that Guarantees shall be valued at the amount thereof, if any,
reflected on the consolidated balance sheet of the Guarantor; provided, further,
that if a Permitted Securitization Transaction is outstanding at such date and
is accounted for as a sale of accounts receivable, chattel paper, general
intangibles, or the like, under GAAP, or, if adopted at such time, IFRS,
Consolidated

 

4

--------------------------------------------------------------------------------


 

Total Debt determined as aforesaid shall be adjusted to include the additional
Debt, determined on a consolidated basis as of such date, which would have been
outstanding at such date had such Permitted Securitization Transaction been
accounted for as a borrowing at such date; provided, further, that Consolidated
Total Debt shall not include Debt of a joint venture, partnership or similar
entity which is Guaranteed by the Guarantor or a Consolidated Subsidiary by
virtue of the joint venture, partnership or similar arrangement with respect to
such entity or by operation of applicable law (and not otherwise) except to the
extent that the aggregate outstanding principal amount of such excluded Debt at
such date exceeds $75,000,000.

 

“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money; (b) the principal amount
of all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments; (c) all obligations of such Person in respect of the
deferred purchase price of property or services recorded on the books of such
Person (except for (i) trade and similar accounts payable and accrued expenses,
(ii) employee compensation, deferred compensation and pension obligations, and
other obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business); (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing is outstanding (or
such reimbursement obligation is otherwise not contingent) and such
non-contingent obligation is not reimbursed within five Business Days of such
drawing; (e) (x) the net capitalized amount of all obligations of such person as
lessee which are capitalized on the books of such Person in accordance with GAAP
as in effect at the Closing Date or (y) upon the convergence of GAAP with IFRS
or the replacement by the Guarantor of GAAP with the adoption of IFRS (in
accordance with the terms hereof ), (i) with respect to obligations in existence
at the time of such convergence or adoption (including any renewals or
extensions thereof), the amounts which were capitalized immediately prior to
such convergence or adoption of IFRS and which remain capitalized on the books
of such Person in accordance with IFRS and (ii) with respect to all other
obligations, the capitalized amount of all obligations of such person as lessee
which are capitalized on the books of such Person in accordance with IFRS, less
up to $200,000,000 of any increase to such capitalized amounts from leases
effected after the date of such convergence or adoption of IFRS solely to the
extent such amounts would not have been capitalized on the books of such Person
in accordance with GAAP as in effect at the Closing Date; (f) all Debt of others
secured by any Lien on property of such Person, whether or not the Debt secured
thereby has been assumed, but only to the extent of the lesser of the face
amount of the obligation or the fair market value of the assets so subject to
the Lien; and (g) all Guarantees by such Person of Debt of others (except the
Guarantor or any Subsidiary); provided that the term “Debt” shall not include:

 

(A)                              Intercompany Debt (except that, for the
purposes of Sections 5.10 and 5.11, Debt shall include Intercompany Debt); or

 

(B)                                obligations in respect of trade and
performance letters of credit or bank guaranties supporting trade and normal
course projects, such as construction of fiber optic communications systems by
the subsea communications business and similar accounts payable arising in the
ordinary course of business, or

 

5

--------------------------------------------------------------------------------


 

(C)                                Nonrecourse Debt; or

 

(D)                               any amounts owing by a TSA Obligor under the
TSA, unless:

 

(I)                                    an involuntary proceeding shall have been
commenced or an involuntary petition shall have been filed seeking
(i) liquidation, winding up, reorganization or other relief in respect of such
TSA Obligor or its debts, or of a substantial part of its Consolidated assets,
under any bankruptcy, insolvency, receivership or similar law of any
jurisdiction now or hereafter in effect, or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official has occurred
for such TSA Obligor or for a substantial part of its respective Consolidated
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or

 

(II)                                such TSA Obligor shall have (i) voluntarily
commenced any proceeding or filed any petition seeking liquidation, winding up,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law of any jurisdiction now or hereafter in effect, (ii) consented to
the institution of, or failed to contest in a timely and appropriate manner, any
proceeding or petition described in clause (I) above, (iii) applied for or
consented to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such TSA Obligor or for a substantial part
of its respective Consolidated assets, (iv) filed an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) made a general assignment for the benefit of creditors, or (vi) taken any
action for the purpose of effecting any of the foregoing; or

 

(III)                            such TSA Obligor shall have admitted in writing
its inability or fail generally to pay its debts as they become due.

 

“Declining Lender” has the meaning assigned to such term in Section 2.14.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to make available its
portion of any Loan or Borrowing or fund any portion of the Loans required to be
funded by it hereunder, within two Business Days of the date such amounts were
required to be funded hereunder, unless such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date such amounts were required to be funded hereunder, (c) has been adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such Lender or its assets to be, insolvent or has become the subject of a
bankruptcy or insolvency proceeding or a takeover by a regulatory authority;
provided that a

 

6

--------------------------------------------------------------------------------


 

Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not (i) result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets, (ii) permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender or (iii) prohibit such Lender from performing
its obligations under this Agreement, (d) has notified the Administrative Agent
and/or any Obligor or has made a public statement to the effect (x) that it does
not intend to comply with its obligations under Sections 2.01 or Section 2.05,
as the case may be, in circumstances where such non-compliance would constitute
a breach of such Lender’s obligations under the respective Section (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or (y) of the events described in preceding
clause (c) or (e) has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (e) upon receipt of such written
confirmation by the Administrative Agent or the Borrower, as the case may be).

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied or waived.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, health, safety or Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.

 

7

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan; (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Guarantor or any of
its ERISA Affiliates of any liability under Title IV of ERISA (other than
payment of PBGC premiums) with respect to the termination of any Plan; (e) the
receipt by the Guarantor or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to the PBGC’s intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
(g) the receipt by the Guarantor or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Guarantor or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (h) the failure to
timely make any required contribution or premium payment in respect of any Plan
or contribution in respect of any Multiemployer Plan.

 

“Eurodollar Reserve Percentage” in respect of any Lender and for any day during
any Interest Period, the reserve percentage (expressed as a decimal) in effect
on such day and applicable to such Lender under Regulation D promulgated by the
Board of Governors of the Federal Reserve System for determining such Lender’s
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to “Eurocurrency liabilities”, as in effect
from time to time (“FRB Regulation D”).

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bear interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin.

 

“Event of Default” has the meaning assigned to such term in Article VI.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income (other than Taxes withheld at the source) by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.04(e)), any United States withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 9.05(e) (except to the
extent such failure is attributable to a Change in Law), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from either Obligor with respect to such withholding tax pursuant to
Section 9.05(a), and (d) any United States federal withholding tax that would
not have been

 

8

--------------------------------------------------------------------------------


 

imposed but for a failure by such recipient (or any financial institution
through which any payment is made to such recipient) to comply with the
applicable requirements of FATCA.

 

“Existing Credit Agreement” means the Five-Year Senior Credit Agreement dated as
of April 25, 2007, as amended, among the Borrower, the Guarantor, Bank of
America, N.A., as administrative agent, and the other lenders party thereto.

 

“Existing Litigation” has the meaning assigned to such term in Section 3.05(a).

 

“Existing Maturity Date” has the meaning assigned to such term in Section 2.14.

 

“Facility Fee” has the meaning assigned to such term in Section 2.10(a)(ii).

 

“FATCA” means Sections 1471 through 1474 of the Code as enacted as of the date
hereof (without regard to the delayed effective date) and the regulations
promulgated thereunder or published administrative guidance implementing such
Sections.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fitch” means Fitch Investor’s Service, Inc. and any successor to its business
of rating debt securities.

 

“Fitch Rating” means, at any time, the rating published by Fitch of the
Borrower’s Index Debt.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 10.04(g).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly

 

9

--------------------------------------------------------------------------------


 

or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Debt or other obligation or (d) as an account party in
respect of any letter of credit or letter of guaranty issued to support such
Debt or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantor” has the meaning set forth in the preamble hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“IFRS” means International Financial Reporting Standards in effect from time to
time in the United States of America.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any Person other than the Guarantor or
subject to any other credit enhancement (it being understood that coupon
step-ups in the Borrower’s long-term indebtedness shall not be deemed credit
enhancement).

 

“Index Debt Rating” means the S&P Rating, the Moody’s Rating and the Fitch
Rating.

 

“Index Debt Rating Change” means a change in the S&P Rating, the Moody’s Rating
or the Fitch Rating that results in a change from one Index Debt Rating category
to another on the Pricing Grid in accordance with the provisions of Schedule
1.01, each Index Debt Rating Change to be deemed to take effect on the date on
which the relevant change in rating is first publicly announced by S&P, Moody’s
or Fitch, as the case may be.

 

“Intangible Assets” means, at any date, the amounts (if any) stated under the
heading (i) Goodwill and (ii) Intangible assets, net, or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Guarantor prepared on a Consolidated basis as of such date.

 

“Intercompany Debt” means (i) indebtedness of the Guarantor owed to a Subsidiary
and (ii) indebtedness of a Subsidiary owed to the Guarantor or another
Subsidiary.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

10

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months, or, if approved by each Lender, nine or twelve months,
thereafter, as the Borrower may elect, upon notice received by the
Administrative Agent not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the first day of such Interest Period, or such other
period as requested by the Borrower and agreed to by all the Lenders in
accordance with Section 2.03(b); provided, that

 

(i)                                     if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day;

 

(ii)                                  any Interest Period of one or more whole
months that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period; and

 

(iii)                               the Borrower may not select any Interest
Period that may end after the Maturity Date.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the British Bankers Association London Interbank Offered Rate (“BBA
LIBOR”), as it is published by Reuters or any successor to or substitute for
such service, providing rate quotations of BBA LIBOR, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $10,000,000 and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately

 

11

--------------------------------------------------------------------------------


 

available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.

 

“Loan Documents” means this Agreement, each Note (if any) and each Subsidiary
Guaranty (if any).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Guarantor and
its Subsidiaries taken as a whole, (b) the ability of the Obligors to perform
their obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

 

“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Guarantor and its Subsidiaries in an aggregate
principal amount outstanding, on any date of determination, which exceeds
$75,000,000 (or, solely for purposes of Section 5.12, $50,000,000).

 

“Maturity Date” means June 24, 2016, or the applicable anniversary thereof as
determined in accordance with Section 2.14.

 

“Maturity Extension Request” has the meaning assigned to such term in
Section 2.14.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.

 

“Moody’s Rating” means, at any time, the rating published by Moody’s of the
Borrower’s Index Debt.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are consolidated on the Guarantor’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons a “Consolidated
Person”)) of the Guarantor outstanding at such time incurred on terms that
recourse may be had to such Consolidated Person only by enforcing the lender’s
default remedies with respect to specific assets which constitute collateral
security for such Debt and not by way of action against such Consolidated Person
(nor against the Guarantor or such other Consolidated Person of the Guarantor)
as a general obligor in respect of such Debt (subject to, for the avoidance of
doubt, customary exceptions contained in non-recourse financings to the
non-recourse nature of the obligations thereunder).

 

12

--------------------------------------------------------------------------------


 

“Note” means a promissory note substantially in the form of Exhibit A made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.08(e).

 

“Obligors” means the Borrower and the Guarantor.

 

“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

 

“Participant” has the meaning assigned to such term in Section 10.04.

 

“Participant Register” has the meaning assigned to such term in Section 10.4(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquired Debt” means Debt of a Person that exists at the time such
Person becomes a Subsidiary or at the time the Guarantor or a Subsidiary
acquires all or substantially all of the assets of such Person if such Debt is
assumed by the Guarantor or such Subsidiary and was not created in contemplation
of any such event (“Acquired Debt”) and any Refinancing thereof; provided if
such Acquired Debt is Refinanced, it shall constitute Permitted Acquired Debt
only if the Borrower is the obligor thereunder.

 

“Permitted Jurisdiction” means each of Denmark, Finland, Germany, Ireland,
Luxembourg, Netherlands, Sweden, Switzerland and the United Kingdom.

 

“Permitted Securitization Transaction” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Guarantor and/or any of its Subsidiaries, and
financing secured by the assets so sold, pursuant to which the Guarantor and its
Subsidiaries realize aggregate net proceeds from any such transaction or series
of related transactions of not more than $250,000,000 in the aggregate at any
one time outstanding, including, without limitation, any revolving
purchase(s) of such assets where the maximum aggregate uncollected purchase
price (exclusive of any deferred purchase price) therefor does not exceed
$250,000,000 in the aggregate at any one time outstanding.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

13

--------------------------------------------------------------------------------


 

“Platform” has the meaning assigned to such term in Section 10.15.

 

“Preferred Stock” means any preferred and/or redeemable capital stock of the
Guarantor or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.

 

“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.

 

“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).

 

“Register” has the meaning assigned to such term in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against the Guarantor or any of
its Subsidiaries or any ERISA Event, in each case in which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect.

 

“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time; provided that the Applicable Percentage of any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the Chief Executive Officer, President, Executive
Vice President and Chief Financial Officer, Executive Vice President and General
Counsel, Treasurer, any Senior Vice President, or Secretary of the Guarantor.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time the
outstanding principal amount of such Lender’s Loans at such time.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to its business of rating debt securities.

 

“S&P Rating” means, at any time, the rating published by S&P of the Borrower’s
Index Debt.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

14

--------------------------------------------------------------------------------


 

“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:

 

(i)                                     the proportionate share attributable to
such Subsidiary of the total assets of the Guarantor (after intercompany
eliminations) exceeds 15% of the total assets of the Guarantor, determined on a
Consolidated basis as of the end of the most recently completed fiscal year; or

 

(ii)                                  the Guarantor’s and its Subsidiaries’
equity in the income of such Subsidiary from continuing operations before income
taxes, extraordinary items and cumulative effect of a change in accounting
principles exceeds 15% of Consolidated income of the Guarantor from continuing
operations before income taxes, any loss on the retirement of debt,
extraordinary items, cumulative effect of a change in accounting principles, and
before any impairment charges, determined for the most recently completed fiscal
year.

 

For the avoidance of doubt, the Borrower shall at all times be deemed a
“Significant Subsidiary”.

 

“Solvency Certificate” means a certificate of the Chief Financial Officer of the
Guarantor in the form attached hereto as Exhibit E.

 

“SPC” has the meaning assigned to such term in Section 10.04(g).

 

“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

 

“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.

 

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which more than 50% of the shares
of securities or other interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

 

“Subsidiary” means any subsidiary of the Guarantor.

 

“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12.

 

“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary in
substantially the form of Exhibit D, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Obligors.

 

15

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.

 

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

 

“TSA” means the Tax Sharing Agreement, dated as of June 29, 2007, among TE
Connectivity Ltd., Tyco International Ltd. and Covidien plc (formerly known as
Covidien Ltd.), as in effect on the date hereof.

 

“TSA Obligor” means any obligor among TE Connectivity Ltd., Tyco International
Ltd. and Covidien plc (including, in each case, any successor in interest
thereof) under the TSA.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“Upfront Fee” has the meaning assigned to such term in Section 2.10(a)(i).

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
the Guarantor.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02                            Classification of Loans and Borrowings. 
For purposes of this Agreement and the other Loan Documents, Loans or Borrowings
may be classified and referred to by Type (e.g., a “Eurodollar Loan” or an “ABR
Borrowing”).

 

Section 1.03                            Terms Generally.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

The definitions of terms herein and therein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof and “hereunder”, and words of similar import, shall be
construed to refer to this

 

16

--------------------------------------------------------------------------------


 

Agreement in its entirety and not to any particular provision hereof, (d) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear and (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

Section 1.04                            Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change not otherwise addressed herein occurring after the date hereof in
GAAP (including the adoption of IFRS as described below) or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP (or such adoption of IFRS)
or in the application thereof, then (i) the Administrative Agent and the
Borrower shall negotiate in good faith to amend such provision to preserve the
original intent thereof in light of such change in GAAP (or such adoption of
IFRS) which will be subject to the approval of the Required Lenders and
(ii) such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. If the Borrower notifies the Administrative Agent that it is required
to report under IFRS or has elected to do so through an early adoption policy,
“GAAP”, as used herein, shall mean “IFRS”.

 

ARTICLE II

 

The Credits

 

Section 2.01                            Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Credit Exposure
exceeding such Lender’s then applicable Commitment or (ii) the total Revolving
Credit Exposures exceeding the then applicable total Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.

 

Section 2.02                            Loans and Borrowings.

 

(a)                                  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their then applicable respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder.

 

(b)                                 Subject to Section 9.03, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall

 

17

--------------------------------------------------------------------------------


 

not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement or result in any obligations of the Borrower to pay
additional amounts under Section 9.03 or 9.05.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, and at the time each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000 (except that any such Borrowing may be
in the aggregate amount that is equal to the entire unused balance of the total
Commitments).  Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not be more than a total of 10 Eurodollar
Borrowings outstanding at the same time.

 

Section 2.03                            Requests for Borrowings.

 

(a)                                  To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone, facsimile or
electronic mail (i) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing (except as provided in Section 2.03(b)) or (ii) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing.  Each Borrowing Request shall be irrevocable and if
made telephonically, shall be confirmed promptly, by hand delivery, facsimile or
electronic mail of a written Borrowing Request in a form approved by the
Administrative Agent, and be executed by a Director of the Borrower or another
authorized borrowing representative of the Borrower, as notified by the Borrower
to the Administrative Agent from time to time.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

18

--------------------------------------------------------------------------------


 

(b)                                 The Borrower may request a Eurodollar
Borrowing having an Interest Period other than one, two, three or six months or,
if available and approved by each Lender, nine or twelve months, in duration as
provided in the definition of “Interest Period” by notifying the Administrative
Agent not later than 11:00 a.m., New York City time, four Business Days prior to
the requested date of such Borrowing having such Interest Period, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them;
and not later than 8:00 a.m., New York City time, on the Business Day after
receiving such request from the Borrower, the Administrative Agent shall notify
the Borrower whether or not the requested Interest Period has been agreed to by
all the Lenders.  If such requested Interest Period is so approved by all of the
Lenders, the Borrower may thereafter from time to time elect to make Borrowing
Requests under Section 2.03(a) and Interest Election Requests under
Section 2.06(c) designating such Interest Period, until the Administrative Agent
notifies the Borrower that the Required Lenders have elected to revoke such
approval.

 

Section 2.04                            [Intentionally Omitted].

 

Section 2.05                            Funding of Borrowings.

 

(a)                                  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent will make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Administrative Agent in the applicable Borrowing Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, or by 12:00 p.m. New York City time on the proposed
date of such Borrowing, in the case of ABR Borrowings, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  If and to
the extent that such Lender did not make available such Lender’s share of such
Borrowing, then such Lender shall forthwith on demand pay to the Administrative
Agent the amount thereof in immediately available funds, together with interest
thereon for the period from the date such amount was made available by the
Administrative Agent to the Borrower to the date such amount is recovered by the
Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the Federal Funds Effective Rate from time to time in effect plus the
Administrative Agent’s standard processing fee for interbank compensation.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing.  If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor

 

19

--------------------------------------------------------------------------------


 

upon the Borrower, and the Borrower shall pay such amount to the Administrative
Agent, together with the interest thereon for the Compensation Period at a rate
per annum equal to the rate of interest applicable to the applicable Borrowing. 
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

Section 2.06                            Interest Elections.

 

(a)                                  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone, facsimile or electronic mail by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election.  Each such Interest Election Request shall be irrevocable and, if
made telephonically, shall be confirmed promptly in a signed notice by hand
delivery, facsimile or electronic mail to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”, subject to Section 2.03(b).

 

20

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default under clauses (a), (b), (h), (i), (j), (n) and (o) of Article VI has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.07         Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the total Revolving Credit Exposures would exceed
the total Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof, provided
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Promptly following receipt of any notice pursuant
to this Section 2.07(c), the Administrative Agent shall advise the Lenders of
the contents thereof.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

 

Section 2.08         Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.

 

21

--------------------------------------------------------------------------------


 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement or the other Loan
Documents.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
Note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns).  Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more Notes
payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).

 

Section 2.09         Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part subject to prior notice in
accordance with paragraph (b) of this Section.

 

(b)           The Borrower shall notify the Administrative Agent by telephone
(confirmed in a signed notice sent by facsimile or electronic mail) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 4:00 p.m., New York City time, one Business Day before the date of
prepayment.  Each such notice shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid provided
that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07(c).  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02(c).  Each
prepayment of a Borrowing shall be applied ratably to the Loans included

 

22

--------------------------------------------------------------------------------


 

in the prepaid Borrowing.  Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.11 and break funding payments to the extent
required by Section 9.04.

 

Section 2.10         Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender the following fees:

 

(i)            on the Closing Date, an upfront fee in an amount equal to the
product of (x) such Lender’s Commitment amount, multiplied by (y) the rate
separately agreed with such Lender (the “Upfront Fee”); and

 

(ii)           a facility fee, which shall accrue on the daily amount of the
then applicable Commitment of such Lender (whether used or unused) during the
period from and including the earlier of the Effective Date and the date that is
45 days following the Closing Date to but excluding the date on which such
Commitment terminates, at the rate per annum set forth on the Pricing Grid
opposite the reference to the applicable Index Debt Rating under the heading
“Applicable Facility Fee Rate” (the “Facility Fee”); provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure.  Facility Fees accrued through and
including the last Business Day of March, June, September and December of each
year shall be payable on each such last day, commencing on the first such date
to occur after the date hereof; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.

 

(b)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of Upfront Fees and Facility Fees, to the Lenders.  Fees paid shall not
be refundable under any circumstances.

 

(c)           Notwithstanding anything to the contrary contained in this
Section 2.10, each Defaulting Lender shall be entitled to receive a Facility Fee
for any period during which that Lender is a Defaulting Lender only to extent
allocable to the outstanding principal amount of the Loans funded by it.

 

Section 2.11         Interest.

 

(a)           The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Obligor under any Loan
Document is not paid when

 

23

--------------------------------------------------------------------------------


 

due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

Section 2.12         Calculation of Interest and Fees.

 

(a)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(b)           All fees hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

Section 2.13         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 9.03, 9.04 or 9.05, or otherwise) prior to 2:00 p.m., New York City
time, on the date when due, in immediately available funds, without set off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon;
provided that no amount shall be deemed to have been received on the next
succeeding Business Day if the Borrower provides the Administrative Agent with
written confirmation of a Federal Reserve Bank reference number no later than
4:00 p.m. on the date when due.  All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Office, except that payments
pursuant to Sections 9.03, 9.04, 9.05 and 10.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All

 

24

--------------------------------------------------------------------------------


 

payments under this Agreement and the other Loan Documents shall be made in
dollars in New York, New York.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or such other obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments that shall be
equitable so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to any Obligor or any
Affiliate or subsidiary thereof (as to which the provisions of this paragraph
shall apply).  The Borrower and the Guarantor each consent to the foregoing and
each agree, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower and the Guarantor rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower or the Guarantor in the amount of such
participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

25

--------------------------------------------------------------------------------


 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(b) or 2.13(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

(f)            Notwithstanding anything to the contrary contained herein, the
provisions of this Section 2.13 shall be subject to the express provisions of
this Agreement which require, or permit, differing payments to be made to
Lenders that are not Defaulting Lenders as opposed to Lenders that are
Defaulting Lenders.

 

Section 2.14         Commitment Extensions.

 

The Borrower, may, by notice to the Administrative Agent (which shall promptly
deliver a copy to each of the Lenders) given not less than 45 days and not more
than 90 days prior to each of the first and second anniversary of the Closing
Date (each such notice a “Maturity Extension Request”), request that the Lenders
extend the Maturity Date for an additional one-year period, in each such case.
Each Lender shall, by notice to the Borrower and the Administrative Agent given
not later than the 20th day after the date of the Administrative Agent’s receipt
of the Borrower’s respective Maturity Extension Request, advise the Borrower
whether or not it agrees to the requested extension (each Lender agreeing to a
requested extension being called a “Consenting Lender” and each Lender declining
to agree to a requested extension being called a “Declining Lender”). Any Lender
that has not so advised the Borrower and the Administrative Agent by such 20th
day shall be deemed to have declined to agree to such extension and shall be a
Declining Lender. If Lenders constituting the Required Lenders shall have agreed
to a Maturity Extension Request, then the Maturity Date shall, as to the
Consenting Lenders, be extended by one year to the anniversary of the Maturity
Date in effect at such time as to such Consenting Lenders. The decision to agree
or withhold agreement to any Maturity Extension Request shall be at the sole
discretion of each Lender. The Commitment of any Declining Lender shall
terminate on the then existing Maturity Date as to any such Declining Lender in
effect prior to giving effect to any such extension (such Maturity Date being
called the “Existing Maturity Date”). The principal amount of any outstanding
Loans made by Declining Lenders, together with any accrued interest thereon and
any accrued fees and other amounts payable to or for the account of such
Declining Lenders hereunder, shall be due and payable on the Existing Maturity
Date, and on the Existing Maturity Date the Borrower shall also make such other
prepayments of its Loans pursuant to Section 2.09 as shall be required in order
that, after giving effect to the termination of the Commitments of, and all
payments to, Declining Lenders pursuant to this Section 2.14, (i) no Lender’s
Revolving Credit Exposure shall exceed such Lender’s then applicable Commitment
or (ii) the total Revolving Credit Exposure shall not exceed the then applicable
total Commitments. Notwithstanding the foregoing provisions of this
Section 2.14, the Borrower shall have the right, pursuant to Section 10.04(g),
at any time prior to the then Existing Maturity Date, to replace a Declining
Lender with a Lender or other financial institution that will agree to a
Maturity Extension Request so long as the Required Lenders shall have granted
their consent to such Maturity Extension Request, and any such replacement
Lender shall for all purposes constitute a Consenting Lender. Notwithstanding
the foregoing, no extension of the Maturity Date pursuant to this paragraph
shall become effective unless (x) the Borrower shall have satisfied each of the
conditions precedent set forth in Sections 4.01(e) and

 

26

--------------------------------------------------------------------------------


 

(h) and Section 4.02(a) and (b) modified, in each case, as appropriate to apply
to each such extension and the Administrative Agent shall have received a
certificate to that effect dated the applicable effective date of such extension
and executed by a Responsible Officer of the Guarantor and (y) on or before the
proposed effective date of such extension, each Obligor shall have delivered to
the Administrative Agent a certificate executed by a Responsible Officer
certifying and attaching the resolutions adopted by such Obligor approving or
consenting to such extension.

 

Section 2.15         Defaulting Lender Waterfall and Cure.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(a)           Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 2.13(c) shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement; fourth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.15(a) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(b)           If the Borrower and the Administrative Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with the Commitments hereunder, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the

 

27

--------------------------------------------------------------------------------


 

affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

Representations and Warranties

 

Each Obligor represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 3.01         Organization; Powers.  Each Obligor is a company duly
organized or formed and validly existing under the laws of its jurisdiction of
organization or formation.  Each Obligor has all corporate powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except to the extent that failure to have any
such power or governmental license, authorization, consent or approval could
not, based upon the facts and circumstances in existence at the time this
representation and warranty is made or deemed made, reasonably be expected to
have a Material Adverse Effect.

 

Section 3.02         Authorization; Enforceability.  The Transactions are within
such Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement and each other
Loan Document to which such Obligor is a party has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03         Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate,
contravene, or constitute a default under any provision of (i) any applicable
law or regulation, (ii) the charter, by-laws or other organizational documents
of such Obligor, (iii) any order, judgment, decree or injunction of any
Governmental Authority, (iv) any agreement or instrument evidencing or governing
Debt of such Obligor, except for any contravention or default under any such
agreement or instrument evidencing or governing such Debt in an aggregate
principal amount, individually or in the aggregate for all such agreements or
instruments in respect of which there is a contravention or default, not in
excess of $25,000,000 or (v) any other material agreement or instrument binding
upon such Obligor or its assets.

 

Section 3.04         Financial Condition; No Material Adverse Effect.

 

(a)           The Guarantor has heretofore furnished to the Administrative Agent
its Consolidated balance sheet and statements of income, shareholders equity and
cash flows, as and for the fiscal year ended September 24, 2010, reported on by
Deloitte & Touche LLP, independent registered public accounting firm.  Such
financial statements present fairly, in all

 

28

--------------------------------------------------------------------------------


 

material respects, the consolidated financial position and results of operations
and cash flows of the Guarantor as of such date and for such period in
accordance with GAAP.

 

(b)           Since September 24, 2010, other than matters described in the
Guarantor’s filings of Forms 10-Q on or before the date hereof, there has been
no Material Adverse Effect.

 

Section 3.05         Litigation and Environmental Matters.

 

(a)           There are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Obligors, threatened against or affecting the Guarantor or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination which could, based upon the facts and circumstances in
existence at the time this representation and warranty is made or deemed made,
reasonably be expected to result in a Material Adverse Effect, other than the
matters described in the Guarantor’s filings of Forms 10-K, 10-Q or 8-K, in each
case on or before the date hereof (the “Existing Litigation”), and other than
shareholders’ derivative litigation or shareholders’ class actions based on the
same facts and circumstances as the Existing Litigation, or (ii) that could
reasonably be expected to adversely affect the validity or enforceability of any
of the Loan Documents or the Transactions.

 

(b)           Except with respect to any matters that could not, based upon the
facts and circumstances in existence at the time this representation and
warranty is made or deemed made, reasonably be expected to result in a Material
Adverse Effect and except for the matters described in the Guarantor’s filings
of Forms 10-K, 10-Q or 8-K, in each case on or before the date hereof, neither
the Guarantor nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (ii) has become subject
to any Environmental Liability.

 

Section 3.06         Investment Company Status.  Neither Obligor is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

Section 3.07         Taxes.  Each of the Guarantor and its Significant
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Guarantor or such Significant
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect.

 

Section 3.08         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect. 
The present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Accounting Standards

 

29

--------------------------------------------------------------------------------


 

Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans by an amount which could based upon the facts and
circumstances existing at the time this representation and warranty is made or
deemed made, reasonably be expected to result in a Material Adverse Effect.

 

Section 3.09         Disclosure.  All information heretofore furnished by or on
behalf of the Obligors to the Administrative Agent or the Lenders in connection
with this Agreement or the other Loan Documents, when taken as a whole, does not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading; provided that with
respect to projections and other forward-looking information, the Obligors
represent and warrant only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time made, it being
understood that projections and forward-looking information are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Obligors and that no assurance can be given that such projections
will be realized.

 

Section 3.10         Subsidiaries.  Each of the Guarantor’s Subsidiaries is duly
organized or formed, validly existing and (to the extent such concept is
applicable to it) in good standing under the laws of its jurisdiction of
organization or formation, except where the failure to be so organized, existing
or in good standing could not, based upon the facts and circumstances existing
at the time this representation and warranty is made or deemed made, reasonably
be expected to have a Material Adverse Effect.  Each such Subsidiary has all
legal powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except to the
extent that failure to have any such power or governmental license,
authorization, consent or approval could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to have a Material Adverse Effect.

 

Section 3.11         Margin Regulations.  Neither Obligor is engaged principally
or as one of its important activities in the business of buying or carrying
margin stock within the meaning of Regulation U of the Board.

 

ARTICLE IV

 

Conditions

 

Section 4.01         Effective Date.  The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

 

(a)           The Administrative Agent (or its counsel) shall have received on
or before the date of this Agreement from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

30

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent (or its counsel) shall have received a
Note executed by the Borrower in favor of each Lender that requested a Note
prior to the Closing Date in accordance with Section 2.08(e).

 

(c)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
date of this Agreement) of (i) the general counsel of the Guarantor in
substantially the form attached as Exhibit C-1, (ii) Allen & Overy, special
Luxembourg counsel of the Borrower in substantially the form attached as
Exhibit C-2, (iii) Bär & Karrer AG, special Switzerland counsel of the
Guarantor, in substantially the form attached as Exhibit C-3 and (iv) Weil
Gotshal & Manges, LLP, special New York counsel of the Obligors in substantially
the form attached as Exhibit C-4.

 

(d)           The Administrative Agent shall have received on or before the date
of this Agreement certified copies of the charter, by-laws and other
constitutive documents of each Obligor and of resolutions of the Board of
Directors of each Obligor authorizing the Transactions, together with incumbency
certificates dated the date of this Agreement evidencing the identity, authority
and capacity of each Person authorized to execute and deliver this Agreement,
the other Loan Documents and any other documents to be delivered by such Obligor
pursuant hereto, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(e)           The Administrative Agent shall have received (x) a certificate,
dated the date of this Agreement and signed by a Responsible Officer, confirming
that (i) the representations and warranties of each Obligor set forth in
Article III of this Agreement are true and correct and (ii) no Default or Event
of Default has occurred and is continuing and (y) a Solvency Certificate, dated
the date of this Agreement and signed and certified by the Chief Financial
Officer of the Guarantor.

 

(f)            The Administrative Agent shall have received evidence reasonably
satisfactory to it of the consent of CT Corporation System in New York, New York
to the appointment and designation provided by Section 10.09(d).

 

(g)           The Administrative Agent shall have received payment of Upfront
Fees for the account of each Lender pursuant to Section 2.10(a)(i).

 

(h)           The Borrower shall have paid all fees required to be paid by it to
the Administrative Agent, the Arrangers and the Lenders and, unless waived by
the Administrative Agent and the Arrangers, the Borrower shall have paid, to the
extent invoiced and received by the Borrower prior to the Closing Date, all
legal fees and expenses of the Administrative Agent and the Arrangers required
to be paid pursuant to the terms of this Agreement.

 

(i)            The Administrative Agent shall have received evidence reasonably
satisfactory to it that the commitments under the Existing Credit Agreement have
been, or concurrently with the Effective Date are being terminated and that all
amounts due under the Existing Credit Agreement have been paid in full in cash
or are being paid in full out of the proceeds of the initial Borrowing.

 

31

--------------------------------------------------------------------------------


 

The Administrative Agent shall (i) notify the Borrower and the Lenders of the
satisfaction of the conditions described in clauses (a) through (h) above on the
Closing Date and (ii) notify the Borrower and the Lenders of the Effective
Date.  Each such notice shall be conclusive and binding.

 

Section 4.02         Each Borrowing.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:

 

(a)           The representations and warranties of the Obligors set forth in
Article III of this Agreement (other than Sections 3.04 and 3.05(a)(i)) or any
other Loan Document, or which are contained in any certificate or notice
delivered at any time by any Obligor under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing, or if
any such representation or warranty was made as of a specific date, such
representation and warranty was true and correct in all material respects on and
as of such date.

 

(b)           At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing.

 

(c)           The Borrower shall have delivered a Borrowing Request in
accordance with Section 2.03.

 

Each Borrowing Request shall be deemed to constitute a representation and
warranty by the Obligors on the date of such Borrowing Request and the date of
the Borrowing requested thereunder as to the matters specified in paragraphs
(a) and (b) of this Section.

 

ARTICLE V

 

Covenants

 

From and after the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, the Guarantor (and the
Borrower, where applicable) covenants and agrees with the Lenders that:

 

Section 5.01         Financial Statements and Other Information.  The Guarantor
will furnish to the Administrative Agent (which, except as otherwise provided
below with respect to subsections (a), (b) or (e), the Administrative Agent
shall promptly furnish to each Lender):

 

(a)           within 120 days after the end of each fiscal year of the
Guarantor, its audited Consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of internationally recognized standing in a
manner complying with the applicable rules and regulations promulgated by the
SEC;

 

32

--------------------------------------------------------------------------------


 

(b)           within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Guarantor, its Consolidated balance sheet
and the related statement of operations and cash flows for the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of the previous fiscal year, all
certified as to GAAP (subject to the absence of footnotes, audit and normal
year-end adjustments), or if adopted by the Guarantor for SEC reporting
purposes, IFRS, on behalf of the Guarantor by the chief financial officer or the
chief accounting officer of the Guarantor or a Responsible Officer;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate on behalf of the Guarantor signed by the
chief financial officer or the chief accounting officer of the Guarantor or a
Responsible Officer (i) certifying as to whether a Default or Event of Default
has occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) setting forth reasonably detailed calculations demonstrating
whether the Guarantor was in compliance with Section 5.09;

 

(d)           within five Business Days after any Responsible Officer obtains
knowledge of any Default or Event of Default, if such Default or Event of
Default is then continuing, a certificate on behalf of the Guarantor signed by a
Responsible Officer setting forth, in reasonable detail, the nature thereof and
the action which the Guarantor is taking or proposes to take with respect
thereto;

 

(e)           promptly upon the filing thereof, copies of all final registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent), final reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and proxy statements which the Guarantor or the Borrower shall have
filed with the SEC;

 

(f)            promptly upon any Responsible Officer obtaining knowledge of the
commencement of any Reportable Action, a certificate on behalf of the Guarantor
specifying the nature of such Reportable Action and what action the Guarantor is
taking or proposes to take with respect thereto; and

 

(g)           from time to time, upon reasonable notice, such other information
regarding the financial position or business of the Guarantor and its
Subsidiaries, or compliance with the terms of this Agreement, as any Lender
through the Administrative Agent may reasonably request.

 

Information required to be delivered pursuant to subsections (a), (b) or
(e) above may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Guarantor posts such
documents, or provides a link thereto on the Guarantor’s website on the Internet
at www.te.com (or such other website as the Guarantor may designate in a writing
delivered to the Administrative Agent), or at sec.gov/edaux/searches.htm; or
(ii) on which such documents are posted on the Guarantor’s behalf, or delivered
to the Administrative Agent by the Guarantor in accordance with Section 10.15.

 

Section 5.02         Existence; Conduct of Business.  The Guarantor will:

 

33

--------------------------------------------------------------------------------


 

(a)           not engage in any material business other than the holding of
stock and other investments in its Subsidiaries and activities reasonably
related thereto; and

 

(b)           preserve, renew and keep in full force and effect, and will cause
each Significant Subsidiary to preserve, renew and keep in full force and effect
(i) their respective legal existence and (ii) their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business, unless in the case of either (x) the failure of the Guarantor to
comply with subclause (b)(ii) of this Section 5.02 or (y) the failure of a
Significant Subsidiary to comply with clause (b) of this Section 5.02, such
failure could not, based upon the facts and circumstances existing at the time,
reasonably be expected to have a Material Adverse Effect;

 

provided that nothing in this Section 5.02 shall prohibit (x) any transaction
permitted by Section 5.08 and (y) the Guarantor or the Borrower from
reincorporating in any Permitted Jurisdiction, any state of the United States or
the District of Columbia.

 

Section 5.03         Maintenance of Properties; Insurance.  The Guarantor will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by and commercially available to companies engaged
in the same or similar businesses operating in the same or similar locations,
except in the case of each of clause (a) and (b) to the extent that the failure
to do so could not, based upon the facts and circumstances existing at the time,
reasonably be expected to have a Material Adverse Effect.

 

Section 5.04         Books and Records; Inspection Rights.  The Guarantor will
keep, and will cause each Consolidated Subsidiary to keep, proper books of
record and account in which true and correct entries shall be made of its
business transactions and activities so that financial statements of the
Guarantor that fairly present its business transactions and activities can be
properly prepared in accordance with GAAP, or IFRS, if adopted by the Guarantor
for SEC reporting purposes or upon the convergence of GAAP to IFRS.  The
Guarantor will, and will cause each Significant Subsidiary to, permit any
representatives designated by the Administrative Agent or by any Lender through
the Administrative Agent, upon reasonable prior notice, at all reasonable times
and as and to the extent permitted by applicable law and regulation, and at the
Administrative Agent’s or such Lender’s expense, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances, accounts and condition with its officers,
employees (in the presence of its officers) and independent accountants (in the
presence of its officers); provided that (i) such designated representatives
shall be reasonably acceptable to the Borrower, shall agree to any reasonable
confidentiality obligations proposed by the Borrower, and shall follow the
guidelines and procedures generally imposed upon like visitors to Borrower’s
facilities and (ii) unless a Default or Event of Default shall have occurred and
be continuing, such visits and inspections shall occur not more than once in any
Fiscal Year.

 

Section 5.05         Compliance with Laws.  The Guarantor will, and will cause
each Significant Subsidiary to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so could

 

34

--------------------------------------------------------------------------------


 

not, based upon the facts and circumstances existing at the time, reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.06         Use of Proceeds.  The proceeds of each Borrowing made under
this Agreement will be used by the Borrower for working capital, capital
expenditures, general corporate purposes and other lawful corporate purposes of
the Borrower, including to repay other Debt of the Guarantor and its
Subsidiaries, to consummate acquisitions and to repurchase equity.  No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

Section 5.07         Liens.  The Guarantor will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

 

(a)           any Lien existing on any asset on the Closing Date;

 

(b)           any Lien on any asset securing the payment of all or part of the
purchase price of such asset upon the acquisition thereof by the Guarantor or a
Subsidiary or securing Debt (including any obligation as lessee incurred under a
capital lease) incurred or assumed by the Guarantor or a Subsidiary prior to, at
the time of or within one year after such acquisition (or in the case of real
property, the completion of construction (including any improvements on an
existing property) or the commencement of full operation of such asset or
property, whichever is later), which Debt is incurred or assumed for the purpose
of financing all or part of the cost of acquiring such asset or, in the case of
real property, construction or improvements thereon; provided, that in the case
of any such acquisition, construction or improvement, the Lien shall not apply
to any asset theretofore owned by the Guarantor or a Subsidiary, other than
assets so acquired, constructed or improved;

 

(c)           any Lien existing on any asset or Stock of any Person at the time
such Person is merged or consolidated with or into the Guarantor or a Subsidiary
which Lien was not created in contemplation of such event;

 

(d)           any Lien existing on any asset at the time of acquisition thereof
by the Guarantor or a Subsidiary, which Lien was not created in contemplation of
such acquisition;

 

(e)           any Lien arising out of the Refinancing of any Debt secured by any
Lien permitted by any of the subsections (a) through (d) of this Section 5.07,
provided that the principal amount of Debt is not increased (except as
grossed-up for the customary fees and expenses incurred in connection with such
Refinancing and except as a result of the capitalization or accretion of
interest) and is not secured by any additional assets, except as provided in the
last sentence of this Section 5.07;

 

(f)            any Lien to secure Intercompany Debt;

 

(g)           sales of accounts receivable or promissory notes to factors or
other third-parties in the ordinary course of business for purposes of
collection;

 

35

--------------------------------------------------------------------------------


 

(h)           any Lien in favor of any country or any political subdivision of
any country (or any department, agency or instrumentality thereof) securing
obligations arising in connection with partial, progress, advance or other
payments pursuant to any contract, statute, rule or regulation or securing
obligations incurred for the purpose of financing all or any part of the
purchase price (including the cost of installation thereof or, in the case of
real property, the cost of construction or improvement or installation of
personal property thereon) of the asset subject to such Lien (including, but not
limited to, any Lien incurred in connection with pollution control, industrial
revenue or similar financings);

 

(i)            Liens arising in the ordinary course of its business which (i) do
not secure Debt, and (ii) do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the operation of its
business;

 

(j)            any Lien securing only Nonrecourse Debt;

 

(k)           Liens incurred and pledges or deposits in the ordinary course of
business in connection with workers’ compensation, old age pensions,
unemployment insurance or other social security legislation, other than any Lien
imposed by ERISA;

 

(l)            Liens created pursuant to Permitted Securitization Transactions;

 

(m)          Liens for taxes, assessments and governmental charges or levies
which are not yet due or are payable without penalty or of which the amount,
applicability or validity is being contested by the Guarantor or a Subsidiary
whose property is subject thereto in good faith by appropriate proceedings as to
which adequate reserves are being maintained;

 

(n)           Liens securing judgments that have not resulted in the occurrence
of an Event of Default under clause (k) of Article VI in an aggregate principal
amount at any time outstanding not to exceed $125,000,000; and

 

(o)           Liens not otherwise permitted by the foregoing clauses (a) through
(n) of this Section 5.07 securing Debt or other obligations (without
duplication) in an aggregate principal amount at any time outstanding not to
exceed an amount equal to the greater of (i) $750,000,000 or (ii) 7.5% of
Consolidated Tangible Assets at such time.

 

It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsections (a), (b),
(d), (e) (but only with respect to the Refinancing of Debt secured by a Lien
permitted pursuant to subsections (a), (b), or (d)) or (f) of this Section 5.07,
may attach to an asset acquired in the ordinary course of business as a
replacement of such former asset.

 

Section 5.08         Fundamental Changes.  No Obligor will consolidate,
amalgamate or merge with or into any other Person or sell, lease or otherwise
transfer all or substantially all of the Consolidated assets to any other
Person, unless

 

(i)            such Obligor is the surviving corporation, or the Person (if
other than such Obligor) formed by such consolidation or amalgamation or into
which such Obligor is

 

36

--------------------------------------------------------------------------------


 

merged or amalgamated, or the Person which acquires by sale or other transfer,
or which leases, all or substantially all of the assets of such Obligor (any
such Person, the “Successor”), shall be organized and existing under the laws of
any Permitted Jurisdiction, any state of the United States or the District of
Columbia and shall expressly assume, in a writing executed and delivered to the
Administrative Agent for delivery to each of the Lenders, in form reasonably
satisfactory to the Administrative Agent, the due and punctual payment of the
principal of and interest on the Loans and the performance of the other
obligations under this Agreement and the other Loan Documents on the part of
such Obligor to be performed or observed, as fully as if such Successor were
originally named as such Obligor in this Agreement or such other Loan Document;
and

 

(ii)           immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing; and

 

(iii)          such Obligor has delivered to the Administrative Agent a
certificate on behalf of such Obligor signed by a Responsible Officer and an
opinion of counsel, each stating that all conditions provided in this
Section 5.08 relating to such transaction have been satisfied.

 

Upon the satisfaction (or waiver) of the conditions set forth in this
Section 5.08, a Successor to the Borrower or the Guarantor shall succeed, and
may exercise every right and power of, the Borrower or the Guarantor under this
Agreement and the other Loan Documents with the same effect as if such Successor
had been originally named as the Borrower or the Guarantor herein, and the
Borrower or the Guarantor, as the case may be, shall be relieved of and released
from its obligations under this Agreement and the other Loan Documents.

 

Section 5.09         Financial Covenant.

 

(a)           Leverage.  The Guarantor will not permit, as of the last day of
each fiscal quarter commencing with the first fiscal quarter beginning after the
Closing Date, the ratio of (x) Consolidated Total Debt at such time to
(y) Consolidated EBITDA for the then most recently concluded period of four
consecutive fiscal quarters of the Guarantor to exceed 3.50 to 1.00.

 

Section 5.10         Limitation on Restrictions on Subsidiary Dividends and
Other Distributions.  The Guarantor will not, and will not permit any Subsidiary
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any
Subsidiary, other than the Borrower, to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits, owned by the Guarantor or any Subsidiary, or pay any Debt owed by any
Subsidiary to the Guarantor or any Subsidiary, (b) make loans or advances to the
Guarantor or any Subsidiary or (c) transfer any of its properties or assets to
the Guarantor or any Subsidiary (or, solely in the case of clause (xii) hereof,
any other Consolidated Person in respect of such Nonrecourse Debt), except for
such encumbrances or restrictions existing under or by reason of:

 

(i)            applicable laws and regulations, judgments and orders and other
legal requirements, agreements with non-U.S. governments with respect to assets
or businesses located in their jurisdiction, or condemnation or eminent domain
proceedings,

 

37

--------------------------------------------------------------------------------


 

(ii)           this Agreement,

 

(iii)          (A) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Guarantor or a Subsidiary, or
(B) customary restrictions imposed on the transfer of trademarked, copyrighted
or patented materials or provisions in agreements that restrict the assignment
of such agreements or any rights thereunder,

 

(iv)          provisions contained in the instruments evidencing or governing
Debt or other obligations or agreements, in each case existing on the date
hereof,

 

(v)           provisions contained in instruments evidencing or governing Debt
or other obligations or agreements of any Person, in each case, at the time such
Person (A) shall be merged or consolidated with or into the Guarantor or any
Subsidiary, (B) shall sell, transfer, assign, lease or otherwise dispose of all
or substantially all of such Person’s assets to the Guarantor or a Subsidiary,
or (C) otherwise becomes a Subsidiary, provided that in the case of clause (A),
(B) or (C), such Debt, obligation or agreement was not incurred or entered into,
or any such provisions adopted, in contemplation of such transaction,

 

(vi)          provisions contained in Refinancings, so long as such provisions
are, in the good faith determination of the Guarantor’s board of directors, not
materially more restrictive than those contained in the respective instruments
so Refinanced,

 

(vii)         provisions contained in any instrument evidencing or governing
Debt or other obligations of a Subsidiary Guarantor,

 

(viii)        any encumbrances and restrictions with respect to a Subsidiary
imposed in connection with an agreement which has been entered into for the sale
or disposition of such Subsidiary or its assets, provided such sale or
disposition otherwise complies with this Agreement,

 

(ix)           the subordination (pursuant to its terms) in right and priority
of payment of any Debt owed by any Subsidiary (the “Indebted Subsidiary”) to the
Guarantor or any other Subsidiary, to any other Debt of such Indebted
Subsidiary, provided that (A) such Debt is permitted under this Agreement and
(B) the Guarantor’s board of directors has determined, in good faith, at the
time of the creation of such encumbrance or restriction, that such encumbrance
or restriction could not, based upon the facts and circumstances in existence at
the time, reasonably be expected to have a Material Adverse Effect,

 

(x)            provisions governing Preferred Stock issued by a Subsidiary,

 

(xi)           provisions contained in instruments or agreements evidencing or
governing (A) Nonrecourse Debt or (B) other Debt of a Subsidiary incurred to
finance the acquisition or construction of fixed or capital assets to the
extent, in the case of sub- clause (B), such instrument or agreement prohibits
transfers of the assets financed with such Debt, and

 

38

--------------------------------------------------------------------------------


 

(xii)          provisions contained in debt instruments, obligations or other
agreements of any Subsidiary which are not otherwise permitted pursuant to
clauses (i) through (xi) of this Section 5.10, provided that the aggregate
investment of the Guarantor in all such Subsidiaries (determined in accordance
with GAAP) shall at no time exceed the greater of (a) $300,000,000 or (b) 3% of
Consolidated Tangible Assets.

 

The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary, provided such Debt is otherwise
permitted by this Agreement.

 

Section 5.11         Transactions with Affiliates.  The Guarantor will not, and
will not permit any Subsidiary to, directly or indirectly, pay any funds to or
for the account of, make any investment (whether by acquisition of Stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect any transaction in
connection with any joint enterprise or other joint arrangement with, any
Affiliate (collectively, “Affiliate Transactions”); provided, however, that the
foregoing provisions of this Section 5.11 shall not prohibit the Guarantor or
any of its Subsidiaries from:

 

(i)            engaging in any Affiliate Transaction between or among (x) the
Guarantor and any Subsidiary or Subsidiaries or (y) two or more Subsidiaries,

 

(ii)           declaring or paying any dividends and distributions on any shares
of the Guarantor’s Stock, including any dividend or distribution payable in
shares of the Guarantor’s Stock or Stock Equivalents,

 

(iii)          making any payments on account of the purchase, redemption,
retirement or acquisition of (x) any shares of the Guarantor’s Stock or (y) any
option, warrant or other right to acquire shares of the Guarantor’s Stock,
including any payment payable in shares of the Guarantor’s Stock or Stock
Equivalents,

 

(iv)          declaring or paying any dividends or distributions on Stock of any
Subsidiary held by the Guarantor or another Subsidiary,

 

(v)           making sales to or purchases from any Affiliate and, in connection
therewith, extending credit or making payments, or from making payments for
services rendered by any Affiliate, if such sales or purchases are made or such
services are rendered in the ordinary course of business and on terms and
conditions at least as favorable to the Guarantor or such Subsidiary as the
terms and conditions which the Guarantor would reasonably expect to be obtained
in a similar transaction with a Person which is not an Affiliate at such time,

 

(vi)          making payments of principal, interest and premium on any Debt of
the Guarantor or such Subsidiary held by an Affiliate if the terms of such Debt
are at least as favorable to the Guarantor or such Subsidiary as the terms which
the Guarantor would reasonably expect to have been obtained at the time of the
creation of such Debt from a lender which was not an Affiliate,

 

39

--------------------------------------------------------------------------------


 

(vii)         participating in, or effecting any transaction in connection with,
any joint enterprise or other joint arrangement with any Affiliate if the
Guarantor or such Subsidiary participates in the ordinary course of its business
and on a basis no less advantageous than the basis on which such Affiliate
participates,

 

(viii)        paying or granting reasonable compensation, indemnities,
reimbursements and benefits to any director, officer, employee or agent of the
Guarantor or any Subsidiary, or

 

(ix)           engaging in any Affiliate Transaction not otherwise addressed in
subsections (i) through (viii) of this Section 5.11, the terms of which are not
less favorable to the Guarantor or such Subsidiary than those that the Guarantor
or such Subsidiary would reasonably expect to be obtained in a comparable
transaction in the same location at such time with a Person which is not an
Affiliate.

 

Section 5.12         Subsidiary Guarantors.  The Borrower will cause each
Subsidiary of the Borrower that now or hereafter Guarantees any Material Debt of
the Borrower for or in respect of borrowed money (other than Debt of the
Borrower to any other Subsidiary) to promptly thereafter (and in any event
within 30 days of executing such Guarantee) cause such Subsidiary to (a) become
a Subsidiary Guarantor by executing and delivering to the Administrative Agent a
Subsidiary Guaranty, and (b) deliver to the Administrative Agent documents of
the types referred to in Section 4.01(d) and favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the Subsidiary Guaranty of such
Subsidiary), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

Section 5.13         Subsidiary Debt.  The Guarantor will not at any time permit
the aggregate outstanding principal amount of Debt of the Consolidated
Subsidiaries to exceed an amount equal to $750,000,000, provided that for
purposes of this Section 5.13, “Debt” shall not include (i) Permitted Acquired
Debt of any Consolidated Subsidiary, (ii) Debt of any Consolidated Subsidiary
(other than the Borrower) outstanding as of the Closing Date, and any
Refinancings thereof, (iii) Debt of the Borrower or (iv) obligations under any
Permitted Securitization Transaction, to the extent otherwise constituting Debt.

 

ARTICLE VI

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or the other Loan Documents, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

 

40

--------------------------------------------------------------------------------


 

(c)           any representation or warranty made or deemed made by or on behalf
of the Guarantor or any Subsidiary in or in connection with this Agreement or
the other Loan Documents or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate or financial
statement furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

 

(d)           either Obligor shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.06, 5.07, 5.08, 5.10, 5.11,
5.12 or 5.13 and such failure shall not be remedied within five Business Days
after any Responsible Officer obtains knowledge thereof or (ii) Section 5.09;

 

(e)           either Obligor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or the other Loan Documents
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Guarantor (which notice will be given at
the request of any Lender);

 

(f)            the Guarantor or any Subsidiary shall fail to make any payment in
respect of any Material Debt, when and as the same shall become due and payable,
and such failure shall continue beyond any applicable grace period (but in any
event, in the case of interest, fees or other amounts other than principal, for
a period of at least five Business Days);

 

(g)           any event or condition occurs that results in any Material Debt
becoming due prior to its scheduled maturity; provided that this
clause (g) shall not apply to (i) any Debt of the Borrower or a Subsidiary that
is purchased in the open market or directly from holders of such Debt in the
normal course of managing the Consolidated capital structure of the Guarantor
and such Debt is cancelled by the Borrower or such Subsidiary immediately upon
the settlement of such purchase, (ii) secured Debt that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such Debt,
(iii) any conversion, purchase, repurchase or redemption of any Material Debt
scheduled by the terms thereof to occur on a particular date, or as a result of
any customary required offer by the Guarantor or any Subsidiary to purchase such
Debt, such as upon a change of control, (iv) any conversion of any Material Debt
initiated by a holder thereof pursuant to the terms thereof or any optional
prepayment, repurchase or redemption of any Material Debt, in each case not
subject to any contingent event or condition related to the creditworthiness,
financial performance or financial condition of the Guarantor or any Subsidiary,
(v) any repurchase or redemption of any Material Debt pursuant to any put option
exercised by the holder of such Material Debt; provided that such put option is
exercisable at times specified in the terms of the Material Debt and not by its
terms solely as a result of any contingent event or condition related to the
creditworthiness, financial performance or financial condition of the Guarantor
or the applicable Subsidiaries, or (vi) the cancellation and resulting payment
of any amounts outstanding under any credit or similar facility of an acquired
Subsidiary, which was outstanding prior to such acquisition, and not created in
contemplation of such acquisition, other than as a result of a default under any
such facility occurring after, and not in connection with, such acquisition;

 

41

--------------------------------------------------------------------------------


 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, winding up, reorganization or
other relief in respect of the Guarantor or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any bankruptcy, insolvency,
receivership or similar law of any jurisdiction now or hereafter in effect or
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Guarantor or any Significant Subsidiary
or for a substantial part of its respective assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)            the Guarantor or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, winding up,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law of any jurisdiction now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Guarantor or any Significant Subsidiary
or for a substantial part of its respective assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)            the Guarantor or any Significant Subsidiary shall admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)           one or more judgments or orders for the payment of money in an
aggregate amount in excess of $55,000,000 (after deducting amounts covered by
insurance, except to the extent that the insurer providing such insurance has
declined such coverage or indemnification) shall be rendered against the
Guarantor or any Subsidiary or any combination thereof and, within 60 days after
entry thereof, such judgment or order is not discharged or execution thereof
stayed pending appeal, or within 60 days after the expiration of any such stay,
such judgment or order is not discharged;

 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)          (x) any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under said Act) of 40% or more of the outstanding shares of common stock
of the Guarantor; or (y) on the last day of any period of twelve consecutive
calendar months, a majority of members of the board of directors of the
Guarantor shall no longer be composed of individuals (i) who were members of
said board of directors on the first day of such twelve consecutive calendar
month period or (ii) whose election or nomination to said board of directors was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of said board of directors;

 

42

--------------------------------------------------------------------------------


 

(n)           any Loan Document shall cease to be valid and enforceable against
any Obligor or Subsidiary Guarantor party thereto (except for the termination of
a Subsidiary Guaranty in accordance with its terms), or any Obligor or
Subsidiary Guarantor shall so assert in writing; or

 

(o)           the Borrower (or any permitted successor pursuant to
Section 5.08(a)) shall cease to be a Wholly-Owned Consolidated Subsidiary of the
Guarantor;

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Article with respect to the Borrower or the Guarantor), and at any
time thereafter during the continuance of such event, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, and thereupon the principal amount of all such
outstanding Loans together with all such interest and other amounts so declared
to be due and payable, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Obligors; and in case of any event described in
clause (h) or (i) of this Article with respect to the Borrower or the Guarantor,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under any Loan Document, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Obligors.

 

ARTICLE VII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Guarantor or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent

 

43

--------------------------------------------------------------------------------


 

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in Section 10.02),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to this Agreement, the
other Loan Documents or applicable law, and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Guarantor or any of its Subsidiaries or any of their respective Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to the Administrative Agent by the Borrower or a
Lender and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or the other Loan Documents,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative

 

44

--------------------------------------------------------------------------------


 

Agent.  The Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a commercial bank with an office in New
York, New York, or an Affiliate of any such commercial bank with an office in
New York, New York.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  The successor shall be consented to by
the Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld, delayed or
conditioned).  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder.

 

45

--------------------------------------------------------------------------------


 

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Subsidiary Guarantor from its obligations
under such Subsidiary Guarantor’s Subsidiary Guaranty (i) if such Person ceases
to exist or to be a Subsidiary (or substantially contemporaneously with such
release will cease to exist or to be a Subsidiary), in each case as a result of
a transaction permitted hereunder, or (ii) otherwise in accordance with
Section 4.06(b) of the relevant Subsidiary Guaranty.

 

Anything herein to the contrary notwithstanding, none of the Co-Documentation
Agents, Co-Syndication Agents, Joint Bookrunners or Joint Lead Arrangers listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

 

ARTICLE VIII

 

Guarantee

 

Section 8.01         The Guarantee.  The Guarantor hereby unconditionally and
irrevocably guarantees the full and punctual payment in cash when due (whether
at stated maturity, by mandatory prepayment, by acceleration or otherwise) of
the principal of and interest on the Loans, the Notes and all other amounts
whatsoever at any time or from time to time payable or becoming payable under
this Agreement or the other Loan Documents.  This is a continuing guarantee and
a guarantee of payment and not merely of collection.  Upon failure by the
Borrower to pay punctually any such amount when due as aforesaid, the Guarantor
shall forthwith on demand pay the amount not so paid at the place and in the
manner specified in this Agreement.

 

Section 8.02         Guarantee Unconditional.  The obligations of the Guarantor
hereunder shall be unconditional and absolute, and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected, at any time by:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of the Borrower under any Loan Document, by
operation of law or otherwise;

 

(b)           any modification or amendment of or supplement to any Loan
Document;

 

(c)           any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of the Borrower under any Loan
Document;

 

(d)           any change in the corporate existence, structure or ownership of
the Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any obligation of the Guarantor or the Borrower contained in any
Loan Document;

 

(e)           the existence of any claim, set-off or other rights which the
Guarantor may have at any time against the Borrower, the Administrative Agent,
any Lender or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

 

46

--------------------------------------------------------------------------------


 

(f)            any invalidity or unenforceability relating to or against the
Borrower for any reason of any Loan Document, or any provision of applicable law
or regulation purporting to prohibit the payment by the Borrower, in the
currency and funds and at the time and place specified herein, of any amount
payable by it under any Loan Document; or

 

(g)           any other act or omission to act or delay of any kind by the
Borrower, the Administrative Agent, any Lender or any other Person, or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge or defense of a guarantor or surety.

 

Section 8.03         Discharge Only upon Payment in Full; Reimbursement in
Certain Circumstances.  The guarantee and other agreements in this Article VIII
shall remain in full force and effect until the Commitments shall have
terminated and the principal of and interest on the Loans, the Notes and all
other amounts whatsoever payable by the Borrower under any Loan Document shall
have been finally paid in full.  If at any time any payment of any such amount
payable by the Borrower under any Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantor’s obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

 

Section 8.04         Waiver by the Guarantor.  The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against the Borrower or any other Person.

 

Section 8.05         Subrogation.  Upon making any payment hereunder with
respect to the Borrower, the Guarantor shall be subrogated to the rights of the
payee against the Borrower with respect to such payment; provided that the
Guarantor shall not enforce any payment by way of subrogation until all amounts
of principal of and interest on the Loans and all other amounts payable by the
Borrower under any Loan Document has been paid in full and the Commitments have
been terminated.

 

Section 8.06         Stay of Acceleration.  In the event that acceleration of
the time for payment of any amount payable by the Borrower under any Loan
Document is stayed upon insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Guarantor hereunder forthwith
on demand by the Required Lenders.

 

Section 8.07         Payments.  All payments made by the Guarantor pursuant to
this Article VIII shall be made as provided under Section 2.13(a), and shall be
subject to the provisions of Section 9.05.

 

ARTICLE IX

 

Yield Protection, Illegality and Taxes

 

Section 9.01         Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

47

--------------------------------------------------------------------------------


 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period (together with any amounts payable
pursuant to Section 9.03 or 9.05) will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.  In the case of clause
(b) above, during any such period of suspension each Lender shall, from time to
time upon request from the Borrower, certify its cost of funds for each Interest
Period to the Borrower and the Administrative Agent as soon as practicable (but
in any event not later than 10 Business Days after any such request).

 

Section 9.02         Illegality.  Notwithstanding any other provision of any
Loan Document, if any Lender shall notify the Administrative Agent (and provide
to the Borrower an opinion of counsel to the effect) that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its lending office for Eurodollar Borrowings to
perform its obligations hereunder to make Eurodollar Loans or to fund or
maintain Eurodollar Loans hereunder, (i) each Eurodollar Loan of such Lender
will automatically, upon such demand, convert into an ABR Loan that bears
interest at the rate set forth in Section 2.12(a) and (ii) the obligation of
such Lender to make or continue, or to convert ABR Loans into, Eurodollar Loans
shall be suspended until the Administrative Agent shall notify the Borrower and
such Lender that the circumstances causing such suspension no longer exist and
such Lender shall make the ABR Loans in the amount and on the dates that it
would have been requested to make Eurodollar Loans had no such suspension been
in effect.

 

Section 9.03         Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or

 

(ii)           impose on any Lender or the London interbank market any other
condition affecting any Loan Document or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing has been to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of

 

48

--------------------------------------------------------------------------------


 

principal, interest or otherwise) (excluding any such increased costs or
reduction in amount resulting from Taxes or Other Taxes, as to which
Section 9.05 shall govern, or resulting from reserve commitments contemplated by
Section 9.03(c)), then from time to time within 30 days of written demand
therefor (subject to Section 9.06) the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)           If any Lender determines that any Change in Law regarding capital
requirements has the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of any Loan Document or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time within 30 days of written demand
therefor (subject to Section 9.06) the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)           At any time that any Lender is required to establish or maintain
reserves in respect of its Eurodollar Loans under FRB Regulation D, such Lender
may require the Borrower to pay, contemporaneously with each payment of interest
on a Eurodollar Loan made by such Lender, additional interest on such Eurodollar
Loan at a rate per annum determined by such Lender be sufficient to compensate
it for the cost to it of maintaining, or the reduction in its total return in
respect of, such Eurodollar Loan, up to but not exceeding the excess of
(i) (A) the applicable LIBO Rate divided by (B) one minus the Eurodollar Reserve
Percentage, minus (ii) the applicable LIBO Rate.  Any Lender wishing to require
payment of such additional interest (x) shall so notify the Borrower and the
Administrative Agent, in which case such additional interest on the Eurodollar
Loans of such Lender shall be payable to such Lender at the time and place
indicated at which interest otherwise is payable on such Eurodollar Loan, with
respect to each Interest Period commencing at least three Business Days after
the giving of such notice and (y) shall notify the Borrower at least five
Business Days prior to each date on which interest is payable on the Eurodollar
Loans of the amount then due it under this Section.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor.

 

Section 9.04         Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any oral or written
notice given pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 10.04(e), then, in any such event,
the Borrower shall compensate each Lender for the

 

49

--------------------------------------------------------------------------------


 

loss, cost and expense attributable to such event (including any loss or expense
arising from the redeployment of funds obtained by it to maintain such
Eurodollar Loan or from fees payable to terminate the deposits from which such
funds were obtained, but excluding any loss of anticipated profits) within 10
days of written demand therefor (subject to Section 9.06).

 

Section 9.05         Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or
applicable Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           The Borrower shall pay and indemnify, defend and hold harmless the
Administrative Agent and each Lender within 30 days after written demand
therefor (subject to Section 9.06), for the full amount of any Indemnified Taxes
or Other Taxes required to be paid by the Administrative Agent or such Lender,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower under any Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes to a Governmental Authority by the Administrative Agent or
such Lender, the Administrative Agent or such Lender, as the case may be, shall
deliver to the Borrower the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Borrower.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of United States withholding tax with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable

 

50

--------------------------------------------------------------------------------


 

law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.

 

(f)            If the Administrative Agent or a Lender determines, in its good
faith judgment, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 9.05, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 9.05 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

 

Section 9.06         Matters Applicable to all Requests for Compensation.  If
any Lender or the Administrative Agent is claiming compensation under
Section 9.03, 9.04 or 9.05, it shall deliver to the Administrative Agent, who
shall deliver to the Borrower contemporaneously with the demand for payment, a
certificate setting forth in reasonable detail the calculation of any additional
amount or amounts to be paid to it hereunder and the basis used to determine
such amounts and such certificate shall be conclusive in the absence of manifest
error.  In determining such amount, such Lender or the Administrative Agent may
use any reasonable averaging and attribution methods.  In any such certificate
claiming compensation under Section 9.03(b), such Lender shall certify that the
claim for additional amounts referred to therein is generally consistent with
such Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

 

Section 9.07         Mitigation Obligations.  If any Lender requests
compensation under Section 9.03, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 9.05, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 9.03 or 9.05, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

51

--------------------------------------------------------------------------------


 

ARTICLE X

 

Miscellaneous

 

Section 10.01       Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone or by other means of communication (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail, as follows:

 

(i)            if to the Borrower

 

Tyco Electronics Group S.A.
17, bd Grande-Duchesse Charlotte
L-1331 Luxembourg
Attn:  Vice President and Assistant Treasurer
Tel:  +352 46-43-40-374
Fax:  +352 46-43-51
email: thomas.ernst@te.com

 

with copies to:

 

Tyco Electronics Corporation

1050 Westlakes Drive

Berwyn, PA 19312

Attn: Senior Vice President and Treasurer

Tel: 610-893-9440

Fax: 610-893-9494

 

Tyco Electronics Corporation

1050 Westlakes Drive

Berwyn, PA 19312

Attn: Executive Vice President and General Counsel

Tel: 610-893-9600

Fax: 610-893-9695

 

(ii)           if to the Guarantor

 

TE Connectivity Ltd.
Rheinstrasse 20
CH-8200 Schaffhausen, Switzerland
Attention:  Executive Vice President and General Counsel
Tel:  +41-52-633-66-61
Fax:  +41-52-633-66-99

 

52

--------------------------------------------------------------------------------


 

(iii)          if to the Administrative Agent, to its applicable address set
forth on Schedule 10.01;

 

and

 

(iv)          if to any other Lender, to it at its address (or facsimile number
or electronic mail address or telephone number) set forth on Schedule 10.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
to this Agreement or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower and the Administrative Agent.

 

(b)           Notices and other communications to the Administrative Agent and
the Lenders hereunder may be delivered or furnished by electronic
communications.  In addition to provisions of this Agreement expressly
specifying that notices and other commitments may be delivered telephonically or
electronically, each of the Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)           Any party hereto may change its address or facsimile number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto.  All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

 

(d)           The Administrative Agent and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Requests and Interest
Election Requests) purportedly given by or on behalf of the Borrower.

 

Section 10.02       Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by either Obligor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

 

(b)           Neither this Agreement nor the Notes or any Subsidiary Guaranty or
any provision hereof or thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Obligors,
the Subsidiary Guarantors (to

 

53

--------------------------------------------------------------------------------


 

the extent applicable) and the Required Lenders or by the Obligors, the
Subsidiary Guarantors (to the extent applicable) and the Administrative Agent
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender,(ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.13(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) increase the maximum duration of any Interest Period beyond six months
without the consent of each Lender, (vi) release the Guarantor from its
obligations under Article VIII or any Subsidiary Guarantor which is a
Significant Subsidiary from its obligations under its Subsidiary Guaranty,
without the written consent of each Lender, or (vii) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent under any Loan Document without the
prior written consent of the Administrative Agent.

 

(c)           Notwithstanding anything to the contrary herein (i) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (x) the Commitment of such Lender may not be
increased or extended without the consent of such Lender and (y) any amendment,
waiver or consent hereunder that seeks to reduce the rate of interest on any
Loans or reduce any fees payable hereunder shall require the consent of each
Defaulting Lender directly affected thereby, other than a Defaulting Lender
under clause (a) of the definition thereof and (ii) this Section 10.02(c) shall
not be amended without the consent of each Lender (including each Defaulting
Lender).

 

Section 10.03       Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent, the Arrangers and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) while a Default or Event of Default has occurred and is
continuing, all out-of-pocket expenses incurred by the Administrative Agent and
the Lenders, including reasonable fees, charges and disbursements of counsel in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, or restructuring
negotiations in respect of such Loans.

 

54

--------------------------------------------------------------------------------


 

(b)           The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of any actual or prospective claim, litigation,
investigation or proceeding (whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto) relating to (A) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (B) any Loan or
the use of the proceeds therefrom, (C) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the
Guarantor or any of its Subsidiaries, or any Environmental Liability related in
any way to the Guarantor or any of its Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
gross negligence or willful misconduct of such Indemnitee, as determined by a
court of competent jurisdiction by final and nonappealable judgment.  If any
claim, litigation, investigation or proceeding is asserted against any
Indemnitee, such Indemnitee shall, to the extent permitted by applicable law or
regulation in the opinion of its counsel, notify the Borrower as soon as
reasonably practicable, but the failure to so promptly notify the Borrower shall
not affect the Borrower’s obligations under this Section.  If requested by the
Borrower in writing, such Indemnitee shall make reasonable good faith efforts to
contest the validity, applicability and amount of such claim, litigation,
investigation or proceeding and, except to the extent prohibited by applicable
law or regulations or as would otherwise be unreasonable in the circumstances or
contrary to the internal policies of the Indemnitee as generally applied, shall
permit the Borrower to participate in such contest.  Any Indemnitee that
proposes to settle or compromise any claim, litigation, investigation or
proceeding for which the Borrower may be liable for payment of indemnity
hereunder shall give the Borrower written notice of the terms of such proposed
settlement or compromise reasonably in advance of settling or compromising such
claim or proceeding and shall obtain the Borrower’s prior written consent (not
to be unreasonably withheld, delayed or conditioned).

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or any Related Party thereof under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought and as if there were no
Defaulting Lenders) of such unpaid amount; provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent in its
capacity as such, or against any Related Party acting for the Administrative
Agent in connection with such capacity.

 

(d)           To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any other Loan Document

 

55

--------------------------------------------------------------------------------


 

or any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
Transactions.

 

(e)           All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor.

 

(f)            To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent or any Lender may be unenforceable because it
is violative of any law or public policy, the Guarantor and the Borrower shall
make the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities which is permissible under applicable law.

 

Section 10.04       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than as contemplated by Section 5.08,
neither the Guarantor nor the Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Guarantor or the Borrower without such consent shall be null and void)
and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than the
Guarantor, the Borrower, any of their respective Affiliates or subsidiaries, or
a natural Person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing, any other Person (other than a
natural person); provided further that the Borrower shall be deemed to have
consented to any assignment unless it shall object thereto by written notice to
the Administrative Agent within 5 Business Days after having received notice
thereof; and

 

56

--------------------------------------------------------------------------------


 

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or for an assignment by a Lender to an Approved Fund with
respect to such Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment, and the amount of the
Commitment or Loans of the assigning Lender remaining after each such assignment
(in each case determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent), in each
case shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent (each such consent not to be unreasonably
withheld or delayed), provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; and

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent).

 

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than the Guarantor, the Borrower, any of
their respective Affiliates or subsidiaries, or a natural person) that is (or
will be) engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender; 
provided, that any such Person that is, or would at the time of the relevant
assignment constitute, a Defaulting Lender, shall not constitute an “Approved
Fund” for purposes of this definition.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall,

 

57

--------------------------------------------------------------------------------


 

to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 9.03, 9.04, 9.05
and 10.03).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender, and the Note theretofore held by the
assignor Lender shall be returned to the Borrower in exchange for a new Note,
payable to the assignee Lender and reflecting its retained interest (if any)
hereunder.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)           (i)            Any Lender may, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person or the Guarantor, the Borrower or any of their
respective Affiliates or subsidiaries) (each a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (d) of
this Section, the

 

58

--------------------------------------------------------------------------------


 

Borrower agrees that each Participant shall be entitled to the benefits of
Sections 9.03, 9.04 and 9.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13(c) as though it were a Lender.

 

(d)           A Participant shall not be entitled to receive any greater payment
under Sections 9.03 or 9.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 9.05 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 9.05(e) as though it were a Lender.

 

(e)           Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the applicable Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Commitment
or Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any person except to the extent that such
disclosure is necessary to establish that such commitment, advance or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including without limitation
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

(g)           If (w) any Lender requests compensation under Section 9.03 in an
amount in excess of a de minimis amount in excess of that being requested by the
other Lenders, (x) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 9.05 in an amount in excess of a de minimis amount in excess of that
being paid to, or in respect of, the other Lenders, (y) if any Lender is a
Defaulting Lender or (z) if any Lender refuses to consent to any amendment or
waiver under this Agreement which pursuant to the terms of Section 10.02
requires the consent of all Lenders or all affected Lenders and with respect to
which the Required Lenders shall have granted their consent, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained above in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee (that is not a Defaulting Lender) that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such

 

59

--------------------------------------------------------------------------------


 

assignment); provided that (i) such assigning Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (ii) in the case of
any such assignment resulting from a claim for compensation under Section 9.03
or payments required to be made pursuant to Section 9.05, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 9.03), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

(i)            Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.04, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender

 

60

--------------------------------------------------------------------------------


 

under the Loan Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.

 

Section 10.05       Survival.  All covenants, agreements, representations and
warranties made by the Obligors herein and in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or the other Loan Documents
is outstanding and unpaid and so long as the Commitments have not expired or
terminated.  The provisions of Sections 9.03, 9.04, 9.05 and 10.03 and
Article VII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.

 

Section 10.06       Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof or
thereof.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement.  Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.07       Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or

 

61

--------------------------------------------------------------------------------


 

unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 10.08       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, upon the making of the request, or the granting of the
consent, if required under Article VI to authorize the Administrative Agent to
declare the Loans due and payable or, in the case of an Event of Default under
clauses (h) or (i) of Article VI upon the Loans becoming due and payable
automatically, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower or the Guarantor against any
and all of the obligations of the Borrower or the Guarantor now or hereafter
existing under this Agreement or the other Loan Documents to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or the Guarantor may be contingent or unmatured or are owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have. 
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

Section 10.09       Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           This Agreement and the Notes shall be governed by, and construed
in accordance with, the law of the State of New York.

 

(b)           Each Obligor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Obligors or their respective properties in the courts of any
jurisdiction.

 

(c)           Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of

 

62

--------------------------------------------------------------------------------


 

the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Each Obligor hereby irrevocably designates and appoints CT
Corporation System, having an office on the date hereof at 111 Eighth Avenue,
New York, New York 10011 as its authorized agent, to accept and acknowledge on
its behalf, service of any and all process which may be served in any suit,
action or proceeding of the nature referred to in paragraph (b) hereof in any
Federal or New York State court sitting in New York City.  Each Obligor
represents and warrants that such agent has agreed in writing to accept such
appointment and that a true copy of such designation and acceptance has been
delivered to the Administrative Agent.  If such agent shall cease so to act,
each Obligor covenants and agrees to designate irrevocably and appoint without
delay another such agent satisfactory to the Administrative Agent and to deliver
promptly to the Administrative Agent evidence in writing of such other agent’s
acceptance of such appointment.

 

(e)           Each Lender and the Administrative Agent irrevocably consents to
service of process in the manner provided for notices in Section 10.01.

 

(f)            Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

Section 10.10       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11       Waiver of Immunities.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, IF EITHER OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR
OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM JURISDICTION OF ANY
COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF ITS
PROPERTY, SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.  EACH OBLIGOR AGREES THAT THE WAIVERS SET FORTH ABOVE SHALL
BE TO THE FULLEST EXTENT

 

63

--------------------------------------------------------------------------------


 

PERMITTED UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF 1976 OF THE UNITED
STATES OF AMERICA AND ARE INTENDED TO BE IRREVOCABLE AND NOT SUBJECT TO
WITHDRAWAL FOR PURPOSES OF SUCH ACT.

 

Section 10.12       Judgment Currency.  If, under any applicable law and whether
pursuant to a judgment being made or registered against either Obligor or for
any other reason, any payment under or in connection with this Agreement or any
other Loan Document, is made or satisfied in a currency (the “Other Currency”)
other than that in which the relevant payment is due (the “Required Currency”)
then, to the extent that the payment (when converted into the Required Currency
at the rate of exchange on the date of payment or, if it is not practicable for
the party entitled thereto (the “Payee”) to purchase the Required Currency with
the Other Currency on the date of payment, at the rate of exchange as soon
thereafter as it is practicable for it to do so) actually received by the Payee
falls short of the amount due under the terms of this Agreement or any other
Loan Document, such Obligor shall, to the extent permitted by law, as a separate
and independent obligation, indemnify and hold harmless the Payee against the
amount of such shortfall.  For the purpose of this Section, “rate of exchange”
means the rate at which the Payee is able on the relevant date to purchase the
Required Currency with the Other Currency and shall take into account any
premium and other costs of exchange.

 

Section 10.13       Headings.  Article and Section headings and the Table of
Contents used herein and in the other Loan Documents are for convenience of
reference only, are not part of this Agreement or any other Loan Document and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement or any other Loan Document.

 

Section 10.14       Confidentiality.  Each of the Administrative Agent and the
Lenders shall maintain the confidentiality of the Information (as defined below)
and shall not use the Information except for purposes relating directly to this
Agreement, the other Loan Documents and the Transactions, except that
Information may be disclosed by the Administrative Agent and the Lenders (a) to
their and their Affiliates’ directors, officers, employees and agents whom they
determine need to know such Information in connection with matters relating
directly to this Agreement, the other Loan Documents and the Transactions,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and the Administrative Agent or the applicable Lenders shall be
responsible for breach of this Section by any such Person to whom it disclosed
such Information), (b) to the extent requested by any governmental authority or
regulatory agency (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or upon order of any court or administrative
agency of competent jurisdiction, to the extent required by such order and not
effectively stayed on appeal or otherwise, or as otherwise required by law;
provided that in the case of any intended disclosure under this clause (c), the
recipient thereof shall (unless otherwise required by applicable law) give the
Guarantor not less than five Business Days’ prior notice (or such shorter period
as may, in the good faith discretion of the recipient, be reasonable under the
circumstances or may be required by any court or agency under the
circumstances), specifying the Information involved and stating such recipient’s
intention to disclose such Information (including the manner and extent of such
disclosure) in order to allow the Guarantor an opportunity to seek an
appropriate protective order, (d) to any other party

 

64

--------------------------------------------------------------------------------


 

hereto, (e) in connection with the exercise of any remedies under this
Agreement, any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement in writing to be bound by the provisions
of this Section (and of which the Guarantor shall be a third party beneficiary)
or in the case of a repurchase arrangement (“repo transaction”) subject to an
arrangement to be bound by provisions at least as restrictive as this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
other Loan Document or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the written consent of the Borrower referencing this
Section 10.14 or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, a breach of
another confidentiality agreement to which the Administrative Agent or such
Lender is a party or any other legal or fiduciary obligation of the
Administrative Agent or such Lender or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section, “Information” means all
information received from or on behalf of any Obligor or Subsidiary Guarantor
relating to any Obligor or any Subsidiary Guarantor or any of their respective
businesses, other than any such information that the Administrative Agent or any
Lender proves is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Obligor or any Subsidiary
Guarantor from a source which is not, to the knowledge of the recipient,
prohibited from disclosing such information by a confidentiality agreement or
other legal or fiduciary obligation to the Obligors or Subsidiary Guarantors. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has taken normal and reasonable precautions and exercised due
care to maintain the confidentiality of such Information.  In addition to other
remedies, the Obligors shall be entitled to specific performance and injunctive
and other equitable relief for breach of this Section 10.14.

 

Section 10.15       Electronic Communications.

 

(a)           Each Obligor hereby agrees that except to the extent provided in
clause (i) of the final sentence of Section 5.01, it will provide to the
Administrative Agent all information, documents or other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement or
any other Loan Document, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement or any other Loan Document prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default, (iv) is required to be delivered to satisfy any condition precedent to
the effectiveness of this Agreement and/or any Borrowing hereunder or
(v) initiates or responds to legal process (all such non-excluded information
being referred to herein collectively as the “Communications”) by transmitting
the Communications in an electronic/soft medium (provided such Communications
contain any required signatures) in a format acceptable to the Administrative
Agent to its applicable e-mail address set forth on Schedule 10.01 (or such
other e-mail address designated by the Administrative Agent from time to time).

 

65

--------------------------------------------------------------------------------


 

(b)           Each party hereto agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”).  Nothing in
this Section 10.15 shall prejudice the right of the Administrative Agent to make
the Communications available to the Lenders in any other manner specified in
this Agreement.

 

(c)           Each Obligor hereby acknowledges that certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Obligors or their securities) (each, a
“Public Lender”).  The Obligors hereby agree that (i) Communications that are to
be made available on the Platform to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Obligor shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Obligors or their securities for
purposes of United States Federal and state securities laws, (iii) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Lender,” and (iv) the Administrative
Agent shall be entitled to treat any Communications that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Lender.”

 

(d)           Each Lender agrees that e-mail notice to it (at the address
provided pursuant to the next sentence and deemed delivered as provided in the
next paragraph) specifying that Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes of this Agreement.  Each Lender agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) from time to time to
ensure that the Administrative Agent has on record an effective e-mail address
for such Lender to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address.

 

(e)           Each party hereto agrees that any electronic communication
referred to in this Section 10.15 shall be deemed delivered upon the posting of
a record of such communication (properly addressed to such party at the e-mail
address provided to the Administrative Agent) as “sent” in the e-mail system of
the sending party or, in the case of any such communication to the
Administrative Agent, upon the posting of a record of such communication as
“received” in the e-mail system of the Administrative Agent; provided that if
such communication is not so received by any party during the normal business
hours of the Administrative Agent, such communication shall be deemed delivered
at the opening of business on the next Business Day for the Administrative
Agent.

 

(f)            Each party hereto acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,”
(iii) none of the Administrative Agent, its affiliates nor any of their
respective officers, directors, employees, agents, advisors or representatives

 

66

--------------------------------------------------------------------------------


 

(collectively, the “Agent Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform , and each Agent Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with any
Communications or the Platform.

 

Section 10.16       USA PATRIOT Act Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Obligors that pursuant to the
requirements of the USA PATRIOT ACT (Title III of Pub. Law 107-56 (signed into
law October 26, 2001) (as amended from time to time, the “Act”), it is required
to obtain, verify and record information that identifies the Obligors, which
information includes the name and address of the Obligors and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Obligors in accordance with the Act.

 

Section 10.17       Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

 

Section 10.18       No Fiduciary Duty.

 

The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Obligors, their stockholders and/or their
affiliates.  Each Obligor agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender, on the one hand, and such
Obligor, its stockholders or its affiliates, on the other.  The Obligors
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Obligors, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Obligor, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Obligor, its stockholders or its Affiliates on other matters) or any
other obligation to any Obligor except the obligations expressly set forth in
the Loan Documents and

 

67

--------------------------------------------------------------------------------


 

(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Obligor, its management, stockholders, creditors or any other Person. 
Each Obligor acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Obligor agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Obligor, in connection with
such transaction or the process leading thereto.

 

[Remainder of page intentionally left blank]

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

TYCO ELECTRONICS GROUP S.A.

 

 

 

 

 

By

/s/ Mario Calastri

 

 

Name:

Mario Calastri

 

 

Title:

Director

 

 

 

 

 

 

 

By

/s/ Harold G. Barksdale

 

 

Name:

Harold G. Barksdale

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

TE CONNECTIVITY LTD.

 

 

 

 

 

By

/s/ Terrence R. Curtin

 

 

Name:

Terrence R. Curtin

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender and as Administrative Agent

 

 

 

 

 

 

By

/s/ Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By

/s/ Wolfgang Winter

 

 

Name:

Wolfgang Winter

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By

/s/ William S. Rowe

 

 

Name:

William S. Rowe

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

By

/s/ Ahu Gures

 

 

Name:

Ahu Gures

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ Nicole Mitchell

 

 

Name:

Nicole Mitchell

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By

/s/ Nicolas Rabier

 

 

Name:

Nicolas Rabier

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By

/s/ Matthew Massie

 

 

Name:

Matthew Massie

 

 

Title:

Managing Director

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC.,

 

as Joint Bookrunner and Joint Lead Arranger

 

 

 

 

 

 

 

By

/s/ Ross Levitsky

 

 

Name:

Ross Levitsky

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By

/s/ Robert Danziger

 

 

Name:

Robert Danziger

 

 

Title:

Managing Director

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

as Joint Bookrunner and Joint Lead Arranger

 

 

 

 

 

 

 

By

/s/ William S. Rowe

 

 

Name:

William S. Rowe

 

 

Title:

Director

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

CITIGROUP GLOBAL MARKETS INC.,

 

as Joint Bookrunner and Joint Lead Arranger

 

 

 

 

 

 

 

By

/s/ Susan M. Olsen

 

 

Name:

Susan M. Olsen

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS SECURITIES CORP.,

 

as Joint Bookrunner and Joint Lead Arranger

 

 

 

 

 

 

 

By:

/s/ Nicolas Rabier

 

 

Name:

Nicolas Rabier

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By

/s/ Dan Cozine

 

 

Name:

Dan Cozine

 

 

Title:

Head of Structured Finance Americas

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES LLC,

 

as Joint Bookrunner and Joint Lead Arranger

 

 

 

 

 

 

 

 

 

By

/s/ Thomas Cassin

 

 

Name:

Thomas Cassin

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

 

NAME OF INSTITUTION:

 

 

 

The Bank of Nova Scotia

 

 

 

 

 

 

 

By:

/s/ Christopher Usas

 

 

Name:

Christopher Usas

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

NAME OF INSTITUTION:

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ David Barton

 

 

Name:

David Barton

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

 

NAME OF INSTITUTION:

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

NAME OF INSTITUTION:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Thomas T Rogers

 

 

Name:

Thomas T Rogers

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

 

NAME OF INSTITUTION:

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

 

NAME OF INSTITUTION:

 

 

 

BANK OF CHINA, NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Shiqiang Wu

 

 

Name:

Shiqiang Wu

 

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

 

NAME OF INSTITUTION:

 

 

 

Australia and New Zealand Banking Group Limited

 

 

 

 

 

 

 

By:

/s/ John W. Wade

 

 

Name:

John W. Wade

 

 

Title:

Deputy General Manager

 

 

 

Head of Operations and Infrastructure

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

 

NAME OF INSTITUTION:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

By:

/s/ Christopher Reo Day

 

 

Name:

Christopher Reo Day

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sanja Gazahi

 

 

Name:

Sanja Gazahi

 

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

NAME OF INSTITUTION:

 

 

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

 

 

 

 

 

 

By:

/s/ Michael D’Anna

 

 

Name:

Michael D’Anna

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Guilherme Gobbo

 

 

Name:

Guilherme Gobbo

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

 

The Northern Trust Company

 

 

 

 

 

 

 

 

By:

/s/ Andrew D Holtz

 

 

Name:

Andrew D Holtz

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

 

 

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name:

David W. Kee

 

 

Title:

Joint General Manager

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

NAME OF INSTITUTION:

 

Industrial and Commercial Bank of China Limited, New York Branch

 

 

 

 

 

 

 

By:

/s/ Mingqiang Bi

 

 

Name:

Mingqiang Bi

 

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

NAME OF INSTITUTION:

 

 

 

Intesa Sanpaolo S.p.A., New York Branch

 

 

 

 

 

 

 

By:

/s/ Luca Sacchi

 

 

Name:

Luca Sacchi

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sergio Maggioni

 

 

Name:

Sergio Maggioni

 

 

Title:

FVP Head of Business

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIVE YEAR SENIOR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TYCO ELECTRONICS GROUP S.A., TE CONNECTIVITY LTD.,
THE LENDERS PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., AND
J.P. MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS, BANK
OF AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., AS CO-SYNDICATION AGENTS AND BNP
PARIBAS AND CITIBANK, N.A., AS CO-DOCUMENTATION AGENTS.

 

 

 

Wells Fargo Bank, National Association

 

 

 

 

 

 

By:

/s/ Beth Rue

 

 

Name:

Beth Rue

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01 to Five-Year Senior Credit Agreement

 

PRICING GRID
(in each case in basis points)

 

Index Debt Rating (in the order of
S&P/Moody’s/Fitch)

 

Facility
Fee

 

Applicable Margin for Eurodollar
Loans(1)

 

> A-/A3/A-

 

12.5

 

100.0

 

BBB+/Baa1/ BBB+

 

15.0

 

110.0

 

BBB/Baa2/ BBB

 

17.5

 

120.0

 

BBB-/Baa3/BBB-

 

22.5

 

127.5

 

Lower than BBB-/Baa3/BBB-

 

30.0

 

145.0

 

 

The Facility Fee and the Applicable Margin shall be, at any time, the rate per
annum set forth in the Pricing Grid opposite the Index Debt Rating of the
Borrower by S&P, Moody’s and Fitch; provided, however, that if the S&P rating,
the Moody’s rating and the Fitch rating fall within different levels, then
(i) if two of the ratings are at the same level and the other rating is one
level higher or one level lower than the two same ratings, then the Facility Fee
and the Applicable Margin will be based on the two ratings at the same level,
(ii) if two of the ratings are at the same level and the other rating is two or
more levels above the two same ratings, then the Facility Fee and the Applicable
Margin will be based on the rating that is one level above the two same ratings,
(iii) if two of the ratings are at the same level and the other rating is two or
more levels below the two same ratings, then the Facility Fee and the Applicable
Margin will be based on the rating that is one level below the two same ratings,
and (iv) if the three ratings are at three different levels, then the Facility
Fee and the Applicable Margin will be based on the rating level that is the
second highest rating level of the three different ratings levels. If, at any
time, no rating is available from S&P, Moody’s and Fitch or any other nationally
recognized statistical rating organization designated by the Borrower and
approved in writing by the Required Lenders, then the Facility Fee and the
Applicable Margin for each period commencing during the 30 days following such
ratings becoming unavailable shall be the Facility Fee and the Applicable Margin
in effect immediately prior to such ratings becoming unavailable. Thereafter,
the rating to be used until ratings from S&P, Moody’s and Fitch become available
shall be as agreed between the Borrower and the Required Lenders, and the
Borrower and the Required Lenders shall use good faith efforts to reach such
agreement within such 30-day period; provided, however, that if no such
agreement is reached within such 30-day period, then the Facility Fee and the
Applicable Margin thereafter, until such agreement is reached, shall be (a) if
any such rating has become unavailable as a result of S&P, Moody’s or Fitch
ceasing its business as a rating agency, the Facility Fee and the Applicable
Margin in effect immediately prior to such cessation or (b) otherwise, the
Facility Fee and the Applicable Margin as set forth opposite the Index Debt
Rating “Lower than BBB-/Baa3/BBB-” on this Pricing Grid.

 

--------------------------------------------------------------------------------

(1)           The Applicable Margin for ABR Loans will be an amount equal to the
Applicable Margin for Eurodollar Loans less 100 basis points.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01 to Five-Year Senior Credit Agreement

 

COMMITMENTS

 

Lender

 

Commitment

 

Deutsche Bank AG New York Branch

 

$

114,000,000

 

Bank of America, N.A.

 

$

114,000,000

 

BNP Paribas

 

$

114,000,000

 

Citibank, N.A.

 

$

114,000,000

 

JPMorgan Chase Bank, N.A.

 

$

114,000,000

 

The Bank of Nova Scotia

 

$

90,000,000

 

Barclays Bank PLC

 

$

90,000,000

 

Goldman Sachs Bank USA

 

$

90,000,000

 

HSBC Bank USA, National Association

 

$

90,000,000

 

UBS AG, Stamford Branch

 

$

90,000,000

 

Bank of China

 

$

75,000,000

 

Australia and New Zealand Banking Group Limited

 

$

75,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

75,000,000

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

$

50,000,000

 

The Northern Trust Company

 

$

50,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

50,000,000

 

Industrial and Commercial Bank of China Limited, New York Branch

 

$

35,000,000

 

Intesa Sanpaolo S.p.A., New York Branch

 

$

35,000,000

 

Wells Fargo Bank, N.A.

 

$

35,000,000

 

Total Commitments

 

$

1,500,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.01 to Five-Year Senior Credit Agreement

 

LENDER ADDRESSES

 

Lender

 

Address

 

 

 

 

 

Deutsche Bank AG New York Branch, as Lender

 

60 Wall Street

New York, NY 10005

 

 

 

 

 

Deutsche Bank AG New York Branch, as Administrative Agent

 

5022 Gate Parkway, Bldg 200

Jacksonville, FL 32256

 

 

 

 

 

Bank of America, N.A.

 

100 Federal Street

Boston, MA 02110

 

 

 

 

 

BNP Paribas

 

787 Seventh Avenue

New York, NY 10019

 

 

 

 

 

Citibank, N.A.

 

388 Greenwich Street, 32nd Floor

New York, NY 10013

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

383 Madison Ave, Floor 24

New York, NY 10179

 

 

 

 

 

The Bank of Nova Scotia

 

650 West Georgia Street

Vancouver, BC V6B4N7

 

 

 

 

 

Barclays Bank PLC

 

745 7th Avenue

New York, NY 10019

 

 

 

 

 

Goldman Sachs Bank USA

 

200 West Street

New York, NY 10282

 

 

 

 

 

HSBC Bank USA, National Association

 

452 Fifth Avenue

New York, NY 10018

 

 

 

 

 

UBS AG, Stamford Branch

 

677 Washington Boulevard

Stamford, CT 06901

 

 

 

 

 

Bank of China

 

410 Madison Avenue

New York, NY 10017

 

 

 

 

 

Australia and New Zealand Banking Group Limited

 

277 Park Avenue, 31st Floor

New York, NY 10172

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

Eleven Madison Avenue

New York, NY 10010

 

 

 

 

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

1345 Avenue of the Americas, Floor 45

New York, NY 10105

 

 

--------------------------------------------------------------------------------


 

The Northern Trust Company

 

50 S. LaSalle Street

Chicago, IL 60603

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

277 Park Avenue

New York, NY 10172

 

 

 

 

 

Industrial and Commercial Bank of China Limited, New York Branch

 

725 Fifth Avenue, Floor 20

New York, NY 10002

 

 

 

 

 

Intesa Sanpaolo S.p.A., New York Branch

 

1 William Street

New York, NY 10004

 

 

 

 

 

Wells Fargo Bank, N.A.

 

1 South Broad Street

Philadelphia, PA 19118

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

[FORM OF] NOTE

 

New York, New York

 

                          , 20   

 

FOR VALUE RECEIVED, the undersigned, Tyco Electronics Group S.A. (the
“Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Five-Year Senior Credit Agreement, dated as of
June 24, 2011 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, TE Connectivity Ltd., the Lenders from time to time party
thereto, and Deutsche Bank AG New York Branch, as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guarantee in Article VIII of the Agreement and each Subsidiary Guaranty.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

 

Except as otherwise provided in the Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

 

 

TYCO ELECTRONICS GROUP S.A.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.  For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.                                       Assignor:

 

2.                                       Assignee:

 

3.                                       Borrower:

 

4.                                       Administrative Agent:             
Deutsche Bank AG New York Branch, as the Administrative Agent under the Credit
Agreement

 

5.                                       Credit Agreement:             
Five-Year Senior Credit Agreement, dated as of June 24, 2011 among Tyco
Electronics Group S.A., as Borrower, TE Connectivity Ltd., as Guarantor, the
Lenders party thereto, and Deutsche Bank AG New York Branch, as Administrative
Agent, as amended, supplemented or otherwise modified from time to time.

 

6.                                       Assigned Interest:

 

--------------------------------------------------------------------------------


 

Aggregate
Amount of Commitments/Loans
For all Lenders

 

Amount of Commitment/Loans
Assigned

 

Percentage
Assigned of Commitment/ Loans

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

[7.                                   Trade
Date:                                  ](1)

 

Effective Date:                              , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

[Consented to and](2) Accepted:

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[Consented to:](3)

 

--------------------------------------------------------------------------------

(1)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of Trade Date.

 

(2)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(3)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

By:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

FIVE-YEAR SENIOR CREDIT AGREEMENT DATED AS OF JUNE 24, 2011 AMONG TYCO
ELECTRONICS GROUP S.A., AS BORROWER, TE CONNECTIVITY LTD., AS GUARANTOR, THE
LENDERS PARTIES THERETO, AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Guarantor, the Borrower, any of their respective subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Guarantor, the Borrower, any of their
respective subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.                              Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an eligible assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest,

 

4

--------------------------------------------------------------------------------


 

fees and other amounts) to the Assignee whether such amounts have accrued prior
to or on or after the Effective Date.  The Assignor and the Assignee shall make
all appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

5

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

[FORM OF] SUBSIDIARY GUARANTY

 

Dated as of                

 

WHEREAS, TE Connectivity Ltd., Tyco Electronics Group S.A. (the “Borrower”), the
Lenders party thereto, and Deutsche Bank AG New York Branch, as Administrative
Agent have entered into the Five-Year Senior Credit Agreement, dated as of
June 24, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Borrower is or may be entitled, subject to certain conditions, to borrow
loans thereunder; and

 

WHEREAS, in conjunction with the transactions contemplated by the Credit
Agreement and in consideration of the financial and other support that the
Borrower has provided, and such financial and other support as the Borrower may
in the future provide, to the undersigned (together with its successors, the
“Guarantor”) and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement and to make extensions of credit thereunder, the
Guarantor is willing to guarantee the obligations of the Borrower under the
Credit Agreement and the Notes issued thereunder;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                            Definitions.  Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as therein
defined, and the provisions of Sections 1.03 and 1.04 of the Credit Agreement
shall apply to this Subsidiary Guaranty.  In addition, the following terms, as
used herein, have the following meanings:

 

“Guaranteed Obligations” means (i) all obligations of the Borrower in respect of
principal of and interest on the Loans and the Notes, (ii) all other amounts
payable by the Borrower under the Credit Agreement or any Note and (iii) all
renewals or extensions of the foregoing, in each case whether now outstanding or
hereafter arising.  The Guaranteed Obligations shall include, without
limitation, any interest, costs, fees and expenses that accrue on or with
respect to any of the foregoing and are payable by the Borrower pursuant to the
Credit Agreement or any Note, whether before or after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any one or more than one of the Obligors, and any such
interest, costs, fees and expenses that would have accrued thereon or with
respect thereto and would have been payable by the Borrower pursuant to the
Credit Agreement or Note but for the commencement of such case, proceeding or
other action.

 

--------------------------------------------------------------------------------


 

“Obligors” means, at any time, collectively, the Borrower, the “Guarantor” (as
defined in the Credit Agreement) and each Subsidiary Guarantor at such time.

 

ARTICLE II

 

GUARANTEE

 

Section 2.01                            The Guarantee.  Subject to Section 2.03,
the Guarantor hereby unconditionally and irrevocably guarantees to the Lenders
and the Administrative Agent and to each of them, the due and punctual payment
in cash of all Guaranteed Obligations as and when the same shall become due and
payable, whether at maturity, by declaration or otherwise, according to the
terms thereof.  This is a continuing guarantee and a guarantee of payment and
not merely of collection.  In case of failure by the Borrower punctually to pay
the indebtedness guaranteed hereby, the Guarantor, subject to Section 2.03,
hereby unconditionally agrees to cause such payment to be made, in cash,
punctually as and when the same shall become due and payable, whether at
maturity or by declaration or otherwise, and as if such payment were made by the
Borrower.

 

Section 2.02                            Guarantee Unconditional.  The
obligations of the Guarantor under this Article II shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

(a)                                  any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any other Obligor
under any Loan Document, by operation of law or otherwise;

 

(b)                                 any modification or amendment of or
supplement to any Loan Document (other than as specified in an amendment or
waiver of this Subsidiary Guaranty effected in accordance with Section 2.03);

 

(c)                                  any modification, amendment, waiver,
release, non-perfection or invalidity of any direct or indirect security, or of
any guaranty or other liability of any third party, for any obligation of any
other Obligor under any Loan Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of any other Obligor, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any other Obligor or its
assets or any resulting release or discharge of any obligation of any other
Obligor contained in any Loan Document;

 

(e)                                  the existence of any claim, set-off or
other rights which the Guarantor may have at any time against any other Obligor,
the Administrative Agent, any Lender or any other Person, whether or not arising
in connection with the Loan Document; provided that nothing herein shall prevent
the assertion of any such claim by separate suit or compulsory counterclaim;

 

(f)                                    any invalidity or unenforceability
relating to or against any other Obligor for any reason of any Loan Document, or
any provision of applicable law or regulation

 

2

--------------------------------------------------------------------------------


 

purporting to prohibit the payment by any other Obligor of the principal of or
interest on any Loan or any other amount payable by any other Obligor under any
Loan Document; or

 

(g)                                 any other act or omission to act or delay of
any kind by any other Obligor, the Administrative Agent, any Lender or any other
Person or any other circumstance whatsoever that might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of the obligations
of the Guarantor under this Article II.

 

Section 2.03                            Limit of Liability.  The Guarantor shall
be liable under this Subsidiary Guaranty only for amounts aggregating up to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any other applicable law.  To the extent that the
Guarantor shall be required hereunder to pay a portion of the Guaranteed
Obligations which shall exceed the greater of (i) the amount of the economic
benefit actually received by the Guarantor from the incurrence of the Loans
under the Credit Agreement and (ii) the amount which the Guarantor would
otherwise have paid if the Guarantor had paid the aggregate amount of the
Guaranteed Obligations (excluding the amount thereof repaid by the Borrower and
any other Subsidiary Guarantors) in the same proportion as the Guarantor’s net
worth at the date enforcement hereunder is sought bears to the aggregate net
worth of all the Subsidiary Guarantors at the date enforcement hereunder is
sought (the “Contribution Percentage”), then the Guarantor shall have a right of
contribution against each other Subsidiary Guarantor who has made payments in
respect of the Guaranteed Obligations to and including the date enforcement
hereunder is sought in an aggregate amount less than such other Subsidiary
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date enforcement hereunder is sought by all Subsidiary Guarantors
in respect of the Guaranteed Obligations; provided that no Subsidiary Guarantor
may take any action to enforce such right until the Guaranteed Obligations
(other than contingent indemnification obligations with respect to unasserted
claims) have been indefeasibly paid in full in cash and the Commitments have
been terminated, it being expressly recognized and agreed by all parties hereto
that the Guarantor’s right of contribution arising pursuant to this Section 2.03
against any other Subsidiary Guarantor shall be expressly junior and subordinate
to such other Subsidiary Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under any Subsidiary
Guaranty.  All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 2.03, each Subsidiary Guarantor
who makes any payment in respect of the Guaranteed Obligations shall have no
right of contribution or subrogation against any other Subsidiary Guarantor in
respect of such payment.  The Guarantor recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution.  In this connection, the Guarantor has
the right to waive its contribution right against any other Subsidiary Guarantor
to the extent that after giving effect to such waiver the Guarantor would remain
solvent, in the determination of the Required Lenders.

 

Section 2.04                            Discharge; Reinstatement in Certain
Circumstances.  Subject to Section 4.06, the Guarantor’s obligations under this
Article II shall remain in full force and effect until the Commitments are
terminated and the principal of and interest on the Loans and all other amounts
payable by the Borrower under the Loan Documents shall have been paid in full in
cash.  If at any time any payment of the principal of or interest on any Loan or
any other amount

 

3

--------------------------------------------------------------------------------


 

payable by the Borrower under any Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any other Obligor or otherwise, the Guarantor’s obligations under this
Article II with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

 

Section 2.05                            Waiver.  The Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any other Obligor or any other Person.

 

Section 2.06                            Subrogation and Contribution.  (a) The
Guarantor irrevocably waives any and all rights to which it may be entitled, by
operation of law or otherwise, upon making any payment hereunder (i) to be
subrogated to the rights of the payee against the Borrower with respect to such
payment or otherwise to be reimbursed, indemnified or exonerated by any other
Obligor in respect thereof or (ii) to receive any payment, in the nature of
contribution or for any other reason, from any other Obligor with respect to
such payment.

 

(b)                                 Notwithstanding the provision of subsection
(a) of this Section 2.06, the Guarantor shall have and be entitled to (i) all
rights of subrogation or contribution otherwise provided by law in respect of
any payment it may make or be obligated to make under this Subsidiary Guaranty
and (ii) all claims (as defined under Chapter 11 of Title 11 of the United
States Code, as amended, or any successor statute (the “Bankruptcy Code”)) it
would have against any Obligor or any other Subsidiary Guarantor (each an “Other
Party”) in the absence of subsection (a) of this Section 2.06 and to assert and
enforce the same, in each case on and after, but at no time prior to, the date
(the “Subrogation Trigger Date”) which is one year and five days after the
Maturity Date if, but only if, (x) no Default or Event of Default of the type
described in Article VI of the Credit Agreement with respect to the relevant
Other Party has existed at any time on and after the Subrogation Trigger Date
and (y) the existence of the Guarantor’s rights under this clause (b) would not
make the Guarantor a creditor (as defined in the Bankruptcy Code) of such Other
Party in any insolvency, bankruptcy, reorganization or similar proceeding
commenced on or prior to the Subrogation Trigger Date.

 

Section 2.07                            Stay of Acceleration.  If acceleration
of the time for payment of any amount payable by the Borrower under the Loan
Documents is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Loan Documents shall nonetheless be payable by the Guarantor hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Guarantor represents and warrants to the Administrative Agent and the
Lenders that:

 

Section 3.01                            Corporate Existence and Power.  The
Guarantor is a corporation duly incorporated, validly existing and in good
standing under the laws of [                    ].

 

4

--------------------------------------------------------------------------------


 

Section 3.02                            Corporate and Governmental
Authorization; No Contravention.  The execution, delivery and performance by the
Guarantor of this Subsidiary Guaranty:

 

(a)                                  are within the Guarantor’s corporate
powers;

 

(b)                                 have been duly authorized by all necessary
corporate action on the part of the Guarantor;

 

(c)                                  require no action by or in respect of, or
filing with, any Governmental Authority on the part of the Guarantor; and

 

(d)                                 do not contravene, or constitute a default
by the Guarantor under, any provision of (i) applicable law or regulation,
(ii) the certificate of incorporation, by-laws or other constitutive documents
of the Guarantor, or (iii) any agreement or instrument evidencing or governing
Debt of the Guarantor or any other material agreement, judgment, injunction,
order, decree or other instrument binding upon the Guarantor.

 

Section 3.03                            Binding Effect.  This Subsidiary
Guaranty constitutes a valid and binding obligation of the Guarantor.

 

Section 3.04                            Not an Investment Company.  The
Guarantor is not an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01                            Notices.  All notices, requests and
other communications to be made to or by the Guarantor hereunder shall be in
writing (including, without limitation, bank wire, telex, facsimile transmission
or similar writing) and shall be given: (a) if to the Guarantor, to it at its
address or facsimile number set forth on the signature pages hereof or such
other address or facsimile number as the Guarantor may hereafter specify for the
purpose by notice to the Administrative Agent and (b) if to any party to the
Credit Agreement, to it at its address or facsimile number for notices specified
in or pursuant to the Credit Agreement.  Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile transmission number specified in this
Section 4.01 and electronic, telephonic or other appropriate confirmation of
receipt thereof is received by the sender, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (ii) if given by any other means, when delivered at
the address specified in this Section 4.01.

 

Section 4.02                            No Waiver.  No failure or delay by the
Administrative Agent or any Lender in exercising any right, power or privilege
under this Subsidiary Guaranty or any other Loan Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or

 

5

--------------------------------------------------------------------------------


 

privilege.  The rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

Section 4.03                            Amendments and Waivers.  Any provision
of this Subsidiary Guaranty may be amended or waived if, and only if, such
amendment or waiver is entered into in accordance with Section 10.02 of the
Credit Agreement.

 

Section 4.04                            Successors and Assigns.  This Subsidiary
Guaranty is for the benefit of the Lenders and the Administrative Agent and
their respective successors and assigns and in the event of an assignment of the
Loans, the Notes or other amounts payable under the Loan Documents, the rights
hereunder, to the extent applicable to the indebtedness so assigned, shall be
transferred with such indebtedness.  All the provisions of this Subsidiary
Guaranty shall be binding upon the Guarantor and its successors and assigns.

 

Section 4.05                            Taxes.  All payments by the Guarantor
hereunder shall be made free and clear of Taxes and otherwise in accordance with
Section 9.05 of the Credit Agreement (which Section, including but not limited
to the indemnification provisions contained therein, is hereby incorporated by
reference as if set forth herein, provided that each reference contained therein
to any other Obligor shall be a reference to the Guarantor).

 

Section 4.06                            Effectiveness.  (a) This Subsidiary
Guaranty shall become effective when the Administrative Agent shall have
received a counterpart hereof signed by the Guarantor.

 

(b)                                 The Guarantor may at any time elect to
terminate this Subsidiary Guaranty and its obligations hereunder if (i) after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing and (ii) at such time the Guarantor does not have in effect a
guarantee the effect of which would require the Guarantor to be a Subsidiary
Guarantor under the terms of Section 5.12 of the Credit Agreement.  If the
Guarantor so elects to terminate this Subsidiary Guaranty, it shall give the
Administrative Agent notice to such effect, which notice shall be accompanied by
a certificate of a Responsible Officer to the effect that, after giving effect
to such termination, no Default or Event of Default shall have occurred and be
continuing.  The Administrative Agent may conclusively rely on such
certificate.  Upon receipt of such notice and such certificate, unless the
Administrative Agent determines that a Default or Event of Default shall have
occurred and be continuing, the Administrative Agent shall promptly deliver to
the Guarantor the counterpart of this Subsidiary Guaranty delivered to the
Administrative Agent pursuant to Section 4.06(a), and upon such delivery this
Subsidiary Guaranty shall terminate and the Guarantor shall have no further
obligations hereunder.  In addition to the foregoing, this Subsidiary Guaranty
may be terminated and released in accordance with the terms of the penultimate
paragraph of Article VII of the Credit Agreement.

 

Section 4.07                            GOVERNING LAW; SUBMISSION TO
JURISDICTION.  (a)  THIS SUBSIDIARY GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.  THE GUARANTOR HEREBY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR PURPOSES OF ALL LEGAL

 

6

--------------------------------------------------------------------------------


 

PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. NOTHING IN THIS SUBSIDIARY GUARANTY OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SUBSIDIARY
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE OBLIGORS OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(b)                                 If the Guarantor is not organized under the
laws of the United States of America or a State thereof:

 

(i)                                     Appointment of Agent for Service of
Process.  The Guarantor hereby irrevocably designates and appoints CT
Corporation System having an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011 as its authorized agent, to accept and acknowledge on its
behalf, service or any and all process which may be served in any suit, action
or proceeding of the nature referred to in subsection (a) above in any federal
or New York State court sitting in New York City.  The Guarantor represents and
warrants that such agent has agreed in writing to accept such appointment and
that a true copy of such designation and acceptance has been delivered to the
Administrative Agent.  Such designation and appointment shall be irrevocable
until all principal and interest and all other amounts payable hereunder shall
have been paid in full in accordance with the provisions hereof.  If such agent
shall cease so to act, the Guarantor covenants and agrees to designate
irrevocably and appoint without delay another such agent satisfactory to the
Administrative Agent and to deliver promptly to the Administrative Agent
evidence in writing of such other agent’s acceptance of such appointment.

 

(ii)                                  Service of Process.  The Guarantor hereby
consents to process being served in any suit, action, or proceeding of the
nature referred to in subsection (a) above in any federal or New York State
court sitting in New York City by service of process upon the agent of the
Guarantor, as the case may be, for service of process in such jurisdiction
appointed as provided in subsection (b)(i) above; provided that, to the extent
lawful and possible, written notice of said service upon such agent shall be
mailed by registered airmail, postage prepaid, return receipt requested, to the
Guarantor at its address specified on the signature pages hereof or to any other
address of which the Guarantor shall have given written notice to the
Administrative Agent.  The Guarantor irrevocably waives, to the fullest extent
permitted by law, all claim of error by reason of any such service and agrees
that such service shall be deemed in every respect effective service of process
upon the Guarantor in any such suit, action or proceeding and shall, to the
fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to the Guarantor.

 

7

--------------------------------------------------------------------------------


 

(iii)                               No Limitation on Service or Suit.  Nothing
in this Section 4.07 shall affect the right of the Administrative Agent or any
Lender to serve process in any other manner permitted by law or limit the right
of the Administrative Agent or any Lender to bring proceedings against the
Guarantor in the courts of any jurisdiction or jurisdictions.

 

(iv)                              Waiver of Immunities.  To the extent permitted
by applicable law, if the Guarantor has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set-off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, the Guarantor hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of its obligations under this Subsidiary
Guaranty.  The Guarantor agrees that the waivers set forth above shall be to the
fullest extent permitted under the Foreign Sovereign Immunities Act of 1976 of
the United States of America and are intended to be irrevocable and not subject
to withdrawal for purposes of such Act.

 

Section 4.08                            WAIVER OF JURY TRIAL.  THE GUARANTOR
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.09                            Judgment Currency.  If, under any
applicable law and whether pursuant to a judgment being made or registered
against the Guarantor or for any other reason, any payment under or in
connection with this Subsidiary Guaranty, is made or satisfied in a currency
(the “Other Currency”) other than that in which the relevant payment is due (the
“Required Currency”) then, to the extent that the payment (when converted into
the Required Currency at the rate of exchange on the date of payment or, if it
is not practicable for the party entitled thereto (the “Payee”) to purchase the
Required Currency with the other Currency on the date of payment, at the rate of
exchange as soon thereafter as it is practicable for it to do so) actually
received by the Payee falls short of the amount due under the terms of this
Subsidiary Guaranty, the Guarantor shall, to the extent permitted by law, as a
separate and independent obligation, indemnify and hold harmless the Payee
against the amount of such shortfall.  For the purpose of this Section, “rate of
exchange” means the rate at which the Payee is able on the relevant date to
purchase the Required Currency with the Other Currency and shall take into
account any premium and other costs of exchange.

 

Section 4.10                            Subsidiary Guaranty and Loan Document.
This Agreement constitutes a “Loan Document” and a “Subsidiary Guaranty”, and
the Guarantor constitutes a “Subsidiary Guarantor”, in each case, for all
purposes under the Credit Agreement and the other Loan Documents.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this instrument to be duly executed
by its authorized officer as of the date first above written.

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

 

Facsimile Number:

 

--------------------------------------------------------------------------------

 


 

EXHIBIT E

[FORM OF] SOLVENCY CERTIFICATE

 

1.             This solvency certificate (this “Certificate”) is being furnished
pursuant to Section 4.01(e) of the Five-Year Senior Credit Agreement, dated as
of June 24, 2011 (the “Credit Agreement”) among Tyco Electronics Group S.A. (the
“Borrower”), TE Connectivity Ltd. (the “Guarantor”), Deutsche Bank AG New York
Branch, as Administrative Agent, and each Lender from time to time party
thereto.  Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

 

2.             I, the undersigned, Chief Financial Officer of the Guarantor, do
hereby certify, solely in my capacity as an officer of the Guarantor, and not in
my individual capacity, on behalf of the Guarantor that, as of the Closing Date,
the Guarantor and its Subsidiaries, taken as a whole, are Solvent.

 

3.             As used herein, the term “Solvent” means with respect to any
Person (or group of Persons) on a particular date, that on such date (i) the
value of the assets of such Person (or group of Persons) is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person (or group of Persons), (ii) such Person (or group of
Persons) is able to pay its debts, other liabilities, contingent liabilities and
other commitments as they become due in the normal course of business, (iii)
such Person (or group of Persons) does not intend to, and does not believe that
it will, incur debts or liabilities beyond such Person’s (or group of Person’s)
ability to pay as such debts and liabilities mature, and (iv) such Person (or
group of Persons) is not engaged in a business or a transaction for which such
Person’s (or group of Person’s) assets (after giving effect to any engagement in
such business or transaction) would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person (or group of Persons) is engaged.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate this        day of June,
2011.

 

 

 

 

 

Name:

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 